Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 1of63 PagelD #: 32

SHANNON R MOORE - PLAINTIFF SUPERIOR COURT
C/O 14 EBASTFIELD ROAD CUMBERLAND, ss.

CAPE ELIZABETH ME 04107 Docket No PORSC-CV-2021-00279
v3

JOHN/JANE DOE - DEFENDANT DOCKET RECORD

RENEAU J LONGORIA - DEFENDANT
C/O DOOAN GRAVES & LONGORIA, 100 CUMMINGS CENTER STE 225D
BEVERLY MA 01915

Filing Document: COMPLAINT Minor Case Type: OTHER PERSONAL INJURY TORT
Filing Date: 07/12/2021

Docket Events:

97/12/2021 FILING DOCUMENT - COMPLAINT FILED oN 07/12/2021
NOTICE: COMPLETED SUMMONS SERVICE, EXHIBIT A-SERVED SUMMONS AND CLAIM, EXHIBIT B-PROOF oF
SERVICE, NOTICE: MOORE COURT REGISTERED, NOTICE: CHIEF PROSECUTOR, NOTICE: JURISDICTION,
NOTICE: VENUE, NOTICE: RIGHT TO PURSUE CLAIM, NOTICE: LEGAL IDIOT, NOTICE; PROPERTY,
NOTICE: VERIFICATIONS, NOTICE: SEALED CASE FILE, NOTICE; 'RECORD' IS SPOKEN, NOTICE/ORDER:
PRESIDER (MAGISTRATE), ORDER FOR PRESIDER (MAGISTRATE), NOTICE: BOND.

07/14/2021 Party(s): SHANNON R MOORE
OTHER FILING - OTHER DOCUMENT FILED ON 07/13/2021
NOTICE: MOORE COURT REGISTERED, NOTICE: PROPERTY.

07/14/2021 Party(s): SHANNON R MOORE
OTHER FILING - OTHER DOCUMENT FILED ON 07/13/2021
NOTICE: COMPLETED SUMMONS SERVICE WITH ATTACHED RETURNS OF SERVICE FROM ALLSTATE
CONSTABLES INC FOR JOHN DOONAN ESQ AND FOR RENFAU J LONGORTA.

07/14/2021 ASSIGNMENT - SINGLE JUDGE/JUSTICE ASSIGNED TO JUSTICE ON 07/14/2021
JOHN H ONEIL JR, JUSTICE

08/06/2021 Party(s): SHANNON R MOORE
OTHER FILING - OTHER DOCUMENT FILED ON 08/02/2021
PLAINTIFF'S CORRESPONDENCE TO CHIEF JUSTICE ROBERT MULLEN; EXHIBIT A; ORDER FOR TRIAL BY
JURY SCHEDULING; ORDER FOR SUBPOENA DUCES TECUM; SUBPOENA DUCES TEUM; PROOF OF SERVICE.

08/10/2021 OTHER FILING - OTHER DOCUMENT FILED ON 08/09/2021
COPY OF RETURN OF SERVICE (ALL STATE CONSTABLES, INC.) WITH ATTACHMENTS,

Receipts. ~*

 

07/12/2021. . Misc Fee Payments $25.00 paid,
07/12/2922 Miss Eee Payments $150.00 paid,
07/12/Z02. ~~ Mise-Fee Pavinents $300.00 paid.
A TRUE COPY Caw tir We. kde
ATTEST:; a Rep.
Clerk

Page 1 of 1 Printed on: 08/11/2021
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 20f63 PagelD #: 33
)

ALL STATE CONSTABLES, INC.
P.O. Box 339 0
Weymouth, MA 02188
(781) 344-0411 (Telephone)
(781) 344-5400 (Fax)
Adam@allstateconstables.com (Email)
www.allstateconstables.com (Web)

Shannon Moore, et al v. Reneau J. Longoria, et al
Claimant No: RF 479 918 022 US at PORSC-CV-2021-00279

 

 

RETURN OF SERVICE

I did this date, August 4, 2021 at 2:16 p.m.; serve a true attested copy of the following:

e Proof of Service;

Communication to Robert E. Mullen, a Man a/k/a Hon. Robert E. Mullen, Chief
Justice;

Exhibit A;

Order for trial by jury scheduling;

Order for Subpoena Duces Tecum; and

Subpoena Duces Tecum

By delivering In-Hand to: John Doonan, Esq., Person in Charge Authorized to Accept on Behalf
of John/Jane Doe; an unidentified person, owner, and or creator and or principal of U.S. Bank,
N.A., as Trustee for LSF9 Master Participation Trust c/o Doonan, Graves & Longoria, LLC

Service was made at: 100 Cummings Center, Suite 303C
Beverly, MA 01915

Signed under the pains and penalties of perjury this Sth day of August, 2021

lulod Cont, Ma
(ee, eA OR eG Constable and Disinterested Person
Stile of MS
6: aa j St shen Stay endee poiry aad penalty of? eyeing Os IA oy
AE Maat Ress This Donisiruel See! 722 dled, > —
Kk Pre Tre A

oF the prema and © A: vY Ae on ype. Lote: 8/9202

RUTH A. MORALES
Notary Public, Maine
iy Gommission Expires March 26, 2025

 
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 30f63 PagelD #: 34
)

ALL STATE CONSTABLES, INC.
. P.O, Box 339
Weymouth, MA 02188
(781) 344-0411 (Telephone)
(781) 344-5400 (Fax)
Adam@alistateconstables.com (Email)
www.allstateconstables.com (Web)

Shannon Moore, et al v. Reneau J. Longoria, et al
Claimant No: RF 479 918 022 US at PORSC-CV-2021-00279

RETURN OF SERVICE

I did this date, August 4, 2021 at 2:16 p.m,; serve a true attested copy of the following:

e Proof of Service;

Justice;

Exhibit A;

Order for trial by jury scheduling;
Order for Subpoena Duces Tecum, and
Subpoena Duces Tecum

By delivering In-Hand to: John Doonan, Esq., Person in Charge Authorized to Accept on Behalf
of Reneau J. Longoria, woman, sometimes Purported Agent for the Purported Principal Wrongdoer

John/Jane Doe; and unidentified Man/(wo)man

Service was made at: 100 Cummings Center, Suite 303C
Beverly, MA 01915

Signed under the pains and penalties of perjury this Sth day of August, 2021

U xe

Constable and Disinterested Person

Communication to Robert E. Mullen, a Man a/k/a Hon. Robert E. Mullen, Chief

@
Case 2:21-cv-00220-JAW . Document 6-1 Filed 08/13/21 Page 4of63 PagelD #: 35

 

: a Thomes. 25 aur, Cape hy.

 

‘Fron: Shiiinoti ‘Moore of Moore Court: Seba No. RF ui 918: 022, us atone
. CV-2021- ee :

 

igeean 1 ongcdiarotnen, seretanes Pangani A peint foi

 

 
 

‘Wrohgdoer.J hi/Jane Dees an : Manffwofsan and; JOHN/TANE DOB; AN’
{ NDE t . IFIED PERSON; “OWNER and o7 CREATOR and or PRINCIPAL of US.
CN, Ae : : ER PARTICIPATION TRUST c/o

  

 

Daonai, Graves & Longoria) LLC, | 1005 a in itigs Center, Suite: 225D, ‘Beverly,

tts: ‘0191S

 

 

ME 04107

Hon: Rot it E: ss Wi ere Wing Cate Woirtan a8. Court

 

| Mer Operationis:at

 

1:
2.

;
3s

 

loore Court: ‘Claimant te -RF. 479 918.022 US at PORSC-CYV-2021 - 00279 at
Cumberland € iqunity Courthouse, alk/a Peoples Public Courthouse Vente
203 Newbury St, Portland, ME 04101

Moore: Cour: Claimant’ No, RF479'918.022 US at PORSC-CY-2021- 00279.
AtOs1O-cvOOLSTIAW |

At DUNS Corporation 15? CIRCUIT COURT

456 Federal St, Portland, Maine [04101]

 

 

 

 

 

inti sri to Rabert B; Mulien, [a] Man, a/k/a Hon, Robert E. Mullen, Chief Justice
3, Exhibit A |
Order forteial by jury s¢

Order for Subposte a Daces ‘Tecum

 

 

 
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 5of63 PagelD # 36

 

Re, Nelice 3): ‘Moore Court: comnmion lnw/lore:cases ready for trial » Jury (7b
$ idmént), scheduling.

 
 

Mr: sii ‘Sharinions-anitsto ow; Robert E. Mullen; the: Man who ‘sometimesiacts as
corp a e smaployse-in the past spe Chief Justios of Maine: Superior Court,

   

 

+ Fo nls Present shiyself to you a8 fiiend OF the court to give.notice and aid and assist in the
ss jay sed ofthe. followinig. public venue contracted “lawful” actions (pot “leyal
ations);

: Monee Beit Claimant No RF 479: O18 022 err uooeieue ovina: 0a
"Justice Johir O'Neil hate 18 at this case file)

 

 

~My howe lavifil action is tort “Claim”, not complaint, “vutoiig of trespass by way. Of
: forgery that interferes with right to property”.

HM am not! aa apracccnamepetings BAY a legal, or-commerctal entity;
* Ff oe ata pene panier an se me
juris and: not like:mannet prose]

 

 
 

Kooeege sitiqnis with:summons service
ae econ i nf; it is.the wish.of i: [woliman, that you Robert, as
aChief Manager of Peaple’s: Public Venue nies County Courthouse, how arrange
" Jassignmentiof a Irst witness 'Presider™ [Magistrate], see Exhibit A and 2 witness
“Clerk”.
ef TE xy sed ve fr wits cs le C2279 Sper Com
“> Please tind my’ signed order attached: for the scheduling oftrial by jury.

‘Roveit, ‘hope You are haviiig ance suninier.

 

 

   

 

xe  Gaiflin’ Kellner and see:other names.on proof of service

 

 

Coo Dee oda ne erent
_ Case .2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 6 of 63 PagelD # 37

Exhibit A
‘Suthmary: definitions to aid and assist the. court in the
: content of a dourt of Kécotd corinion law action

“Claim (nye (i) a detnand 1 foi Something as due; ‘an assertion of a right or-an. alleged right (2).a.
basis for demanding something; atitleor tight; ‘open to-challenge’

Casket (wr. (1) to: meatal deiniand the: Recognition of (aright, title, possession, ett,), assert
co (2) to: state to be true, especially when open te question; assert or maintain

ne 6 All tht claim is tne anil elusive of al others

 

 

  
 

act site surat, hae asin alin is sightflly duc, vo. anather.
ly, intentionally with full-disclosure

 

0 és sen te atv A *proirconiat. or eemie A Rebilion onda: like is &
 “sponttract 38 *proper . Acman/woman who does not contiact to statues, or the like, is'not subject ta
“Violations of sald Statue: isndtiliable,

nine ih lawforeis ‘the lay of the land. Nonvoter peaple who do nat consent. to: be governed
by: tive or‘contract, are not liable for UrpOr “illegal sicts” related to purported
nolat ions of legal: fiction-based Steutes, Codes and or the like,

zs Common:law/lore supersedes legal fiction. ‘Brame self-governing man who las done-na
wiong is: eer to. Mability, for violation. of sdegisletive: State. or the like: legal fictions.

  
  

 

 

Person: a man/w oman contractually aeting 9s an sccommodating party, as surety, toa legal or
connierial entity (co poration, ttibt, ete).

  

Gilor of iaw: refers to’an act dorié-uitder the-appearance of legal authorization, when in Fact, to

7 such right existed. It applies: when person is acting under real or- apparent government
ee

Maine Title 16 § 402: Frieryeocurk af Sits State shall take judicial notice of theccornmon law.

and statates of every. state, cance si other: name of the United’ States,

 

 

 

 

 

 
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 7 of 63 + PagelD # 38

~ Exhibit A (continued)

Summary-definitions to. aid.and assist the court in the
context of court Seneca commen law: action

wW Dictionary, 4th Ed. 425, 426
COMMON. LAW ACE [ONS:are’ ‘such As) will lie, on: the particular facts, at. common: law,
with mie wh aid ofa, statute, + - Black sLaw seeioe a Edition

 
 
  
 

 

dng ascording i coureotcnaian iw eee ing enrolled
‘for w perpetual mnéitiorial. Jones v, Jones, 188 Mo.App. 220, 175°S.W, 227, 229; Ex parte
Gl es ier Shaw, (8 Sena, Ledwith ys: Rovalsky, 2A NY. 406, 155
NE: 688,689, as

 

: Jag consTTTON OF MAINE re Stn xcerming pi 5. “:
“have:tightito.a thial-by jury, except in-cases where it has heretofore been otherwise practiced: the

arty chimina ie arb beard by hime fan Hit couned, o ier, at his election.”

 

 

 

 

Reece keine pectin ic ea hy fry iris vain pork
~ Taw, provided that the action involves, rights: and remedies ofthe sort traditionally enforced in an
acti at Taw, rather than in th-action at equit yor aduiiralty,"... The primary: purpose of the’

Ame ent isto. preserve “the common aw'distinotion between the, province of the court anid
& that of the pity; wherehy, in the absenide of express or impli¢d consent to the conttary, issues Of
law’ ate tesolved by'the court and issues of fact are tobe determined by the jury tinder

| ; ns by the court: .... Wheh a state court, is enforcing a.federally. created xight,

 

 

 
  

 

a of awhich the sight 10 trial by jury ise-substantial part, the state ‘may. not mine trial by: juty:as
fo: Sneon more: elements”

 

“@ Courts: ‘d ing io the course of the common law, without the
/ stan

 

ie Trey ree tpt Gc aw tan ee alee

« ‘Thetype-oftelief demanded’ by the Claimant determines ifthe court will operate-as 2
couttof record or not, onva'oase-by-case basis,

@ ‘The “judge” has no discretion ina court of record, and.can. only do-ministerial fimetions,
such as signing: Claimant/Prosecutor orders,
‘Nojudgment of a.court‘of record.can be,appealed. ‘There is'no, higher court.

‘@ Thete is no-such:thing asa” “common law court.” All courts ofrecord can hear actions at
(common). law.

 

 

ap

 
Case 2:21-cv-00220-JAW Document 6-1. Filed 08/13/21 Page 8of63 PagelD # 39

 

| Moore Court: Claimant No, RF 479918022 US

  

 

 

 

     

 

 

 

)
a in *Mainie‘Coun’ at public. venue. called 205.
} Newbury Street, Comtttionse, Portland, ‘Maine
"| | | atbfa Contberland County Courtioise + Rordadd
} }
Silat Wiate'y Geemag y _ PORSC-CV-20021- 00279
SARTEC SION EARP Lees ).. sf d
‘Longorta: [a] {wo}man; RENEA'T: LONGORIA; ) vee
| a ROTOR, } Order: Trial by Jury Scheduling
JORMWIANE DOE; ; , ‘Sicitonta ed oy att,
‘a aaa AGENT FOR JOBNIANE DOE.) nat compl
at “ee Wrongdoerss }, ‘Plaintif/"Defendant? do-notapply
a ea

 

“tcc Brags’ "8 Trial by, Firs Scheduling is grunted. Cumberland. County Courthouse.
~* Venue Manager ent will now complete 1 # and 2™ Venue Witness. appointments and schedule the
», reine es

 

 

 

By:
Presider (ist Witness)
— Court

 

ae (2! Witness)
Superior Gourt

 

Veg tees ees es
a
- Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 9of63 PagelD # 40

 

. Madre Com China Xe, ae seuUS
‘it ‘Maine Coutt’ at public: venue called 205

‘Newbury Street, Courthonsie, Portlarid , ‘Maine

a//a Cunmiberland County: Courthouse, Portland

 

 

 

 

Moore Court: Claimanit No; RF 479 918
022 US at PORSC-CV-2021 win79
(verified)
‘Order. for Subpoena Duces Tecum.

 

| PURPORTED AGENT FOR SOHNANEDOE
(I-90: - Rinongdoens;:

 

-. x ee ey a ae
Met Nee Sacer Reet hee Serie tema Sgt teed Saat ie! te

“Plaintif® /" Defendant’ do not:apply

 

     

ecutor’s, Ordet for Subpo — Tei. pidcessis gratited. ad County
| Gratis ome Magee wall sna 8. 1* and. 2° Vere Witness: for: sald demand for

 

  

 

 

 

 

By:
Clerk (2™ Witness) ©
Superior Coutt

 

 
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 10 0f 63 PagelD #: 41

; _SUmPOENA DUCES oe

 

/ Re cas 3: Logon, woman smeines Prat Agent a te rurported
Wronedoer Jobr Mane: Doe; | Man/{wo}man and; JOHN)

SN TIEIED PERSON? OWNER atid ot CREATOR and: ov PRINCIPAL, of U8,
BANK, 4, i FOR LSR9 MASTE x PARTICIPATION TRUST w/o

    
   
 
 
   
    

 
 

SC-CV-2021-00279

  

Dine debt elated 10 pit ported "2: 19-cy- OOIS7-JAW" with putported association to

AS: ‘TROSE RE ROR: LSFS MASTER PARTICIPATION’ "TRUST

nf forensiccecootuating Of dlthe legal docuttents that érented die ihc
jal entity involved with putported debirat “2:19-cv-00157-JAW",

 

2. ‘Thee m ti eis sopounting ofthe purported debt telated to purported «231 9-ev-60187-
AW

  

«The fensicaccounti keduscontzints betel loge vt acts entiles
involved i hs pore ea i 19-cv-00157-JAW” and the DUNS
tporatit r¢ at pukporte: action 2: 19-0y-00157- JAW.

  

Stee le Et ee oa

e cattfied fbiensié-aceohinting Of thie principals off all Uf thé légal or coimmiercial entities
ivelved in this purported debt: at purported, action “2 :19-0v-00157-JAW".

 

    

ba as te wth the endorse mace by the makes ant he gens

ae

6: Thies us Ball of agarued dni soled to she put noited. debt at purportec

action “2:19.
ev-JOlSP IAW"...

   

‘The production of documeits imvesponse to this subpoetia must’bé made. under sworn
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 1 of 63 PagelD #: 42

  

“Piiseotiter, Moore Court: ClaimatitNo, RE-AT9 918° 022 US at PORSC-C'V-2021- 00279
tio Seve. Teo, 3" arty 2 oti switness
14 Somer ee .

 

   

 

 
 
 

ang po ax” the! court for Filing:
Pee aE [i superon Court Lieietieoun
he : tadatlot (Town:

 

Backer No2

‘winnie wishoena for Trae Ci eae] Cyneoosthien 0 oO rsaRecriON’
Me Ro H.R, a8

 

a, Of

 
  
  
 
   
 
  
 
 
  
  
 
 
 
  

 

ue

 

 

 

 

ha > Maine at ime). “Fi am oh pa
nifsischargee forthe’ pair: af testifying.
i bette fe peeeneeaaeatinsing plicit meepmetll 5

 

 

bets laine at ine)
Ls “40 ig and, give: pidencahy Yeposition
Wing tigen filed for this, deposition In this: ‘epurt.
id cx fy ‘ ig ofthe: followin Segond things'o ‘or. ‘prernfses: Ory:

 

 

ui eee ‘hiner praises

 

 

 

 

Selig “whose. attamey ts. 4
ai yeu et 40) the albpeena you must: “le a

 

 

  
 
  
 
 
   
  

veanescing me a a
ca wabpoeta Fieay subject’ you'ta arrest ia balng: Thala itr contempt of court,
dy, Sed the imate ace.ct! thls sees ms a soretner of

 

 

 

 

 

 

    

 

 

) ve Abbe need. ie

 

~ penne the. Sacre ica incepeetereeetapinaiestenns AY
——— “the dum ofS

 

 

 

ne : ie at oe » Meee — .

 

 

rev ee
Malrie iuaidal Bianch, cornplies wifi the eta with pao het sina If tyounged a: reasonable
contact sae Bau Aotess ee ;

  
 
 

 

‘Quon; aca dope t:0f'2
ef yy ‘Witness Subpoeria for %,
ee eS Tela \/Hearing/Deposition/ Inspection

 

 

 

 

NN Napa aa aie aii
td bariguage Betihness For: languae assistance: ahd Interpreters, contact a court.clerk-of Interpreters @courts.maine,gov. |
e¥-025, ew Cnfie “Page 2ofe Wwwicourts.insinegoy:

 

 

TT" CAsé 2:21-cv:00220: JAW” Document’6s1.. Filed 08/13/21 Page 13 0f 63. PagelD #: 44
he CONTAINS: NONRUBLIG DIGITAL INFORMATION: .

MAINE JUDICIAL BRANCH

 

a ‘parc atk ‘attorney Teesohaiblet dor wie issuance and service of a'subpoena shall take reasonable: steps to avold
jmpesing undue: burden: “Oy eXPENSE | ona person. Subject to that subpoeha:. The court for which: the subpoena was
Issued’ St all aniforee this ¢ duty.2nd jinpose uporithe’ ‘farty.or attorney’ in'breach of this. duty an appropriate .
sanction, whlch: rinelude, put Js nat: liroited: tO; lost: earnings, a reago nable attorney's fee; dnd ether reasonable
_ expenses: incurred ih seeking the'sanction,
2) (AV Anéison commanded to produce and: tint inspection and. copying df designated bowks, papers, dacurmerits,
or tangible things; ot jnspection ‘of p etnises, need'not appear in personat the place: of production or- inspection
unites, commande i oslti hearing, oF trial,
ral é,# person commanded tb: produce: and permit. inspection | and.copying.
may, within: 44 ays:tifter Service. OF the subpoena dr before ‘the tiie specified for complidtice If such tiie is less
shan 24. days-afterservice; serve upon:the party-or attorney. designated in the:subpoena.awritten objection to
inspection or copying of any or'all ofthe. designated materials ar of the premises.f objection i miadé, the party —
ee ne ke shat not hé entitled to Inspectand: copy the: materials: ‘orinspectthe premisesiexcapt =.
otdenof any justice's ‘judge of the Court for which'the. subpoena’ was tssued,. tf objection hasbeen:
acving oon may ooh notice, fo. fo. he person: commanded $ to Re move at any fie
‘the. uch ai

 

 

 

    
       
 

   
  
 
  

 

Dit: “ae | the. ee wihlety ‘a ean pene was issued shal shalt ar inodlify'the moar ri it
be Fall&to slows sensei time toe a hesaatl

 

th, seulees, x toned afthe ‘state. who lets bic or ‘an, officer of 2 party ta; atte rid oats the’ ‘county
‘ ‘wherein retort is’ eevee wae a em OF farther: ‘that 109 miles from the place, of service, unless

 

il res al pardon whe’ is nate a party tor: an: ‘officer of a party salscarguberartl expense +o. ‘iil
“more than: 06 miles: ane way to.attend trial, ‘the court may, tar protect.al ‘person. ‘subject: to oraffected by'the
SU beosna, quash.or modity the subpoena of, if the: party:tn. ‘whose-behalf the subpoena isissued shows a'
‘for the: testimony ‘or-material ‘that caniot otherwise. be ‘met without dndueé hardship and assures
Hom the: Subpodna is addressed will be reasonably ‘compensated, the court may-order
appearatice ‘or: production: only uponispecified conditions: .

- Rule 45(d} Duitles in: Responding tora Subpoena.
4) A person: responding’ to-a.subpoens to produce. documents shall’ produce: then ‘as. theydre ‘kept Incthe usual.course
of busittess orshalli ‘organize and label thern:to. correspond: with’ ‘the: categories inthe demand,
2) When‘information subject to asubpoena is-withheld: ona clalin. ‘that it: IS privileged or. subject to protection’as: trial:
preparation materials; the’ claim ‘shall-be made expressly and: shall be: ‘supported bya description of the natyre of
» the: documents, communications, oF things not produced thats saificie ht to eable the demanding. party to
conitest the claim.

 

 

“ADA ‘Natlces the’ Maine dudicial Branch complies with the: ‘Americans wlth Bisabiles Bat (ana: AE: you shad 2 iearontile
acconimodatian contact the:Court:Access Coardinatar, acgessibllity@courtsimaine.gov,: ora court,clerk:

 

 

Trial/Hearing/Deposition/Inspection

Witness. Subpdena for

 

 

 
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 14o0f63 PageID#: 45

PROOF OF SERVICE

From: Shannon Moore of Moore Court: Claimant No. RF 479 918 022 US at PORSC-
CV-2021- 00279

= -
Colt Eastield Ra Fel& snes .
Cape Elizabeth, Maine [near 04017]

at

It is hereby certified, that on the date noted below, the undersigned delivered to:

Reneau J. Longoria, woman, sometimes Purported Agent for the Purported Principal
Wrongdoer John/Jane Doe; an unidentified Man/[wo]man and; JOHN/JANE DOE; AN
UNIDENTIFIED PERSON; OWNER and or CREATOR and or PRINCIPAL of U.S.
BANK N. A., AS TRUSTEE FOR LSF9 MASTER PARTICIPATION TRUST c/o
Doonan, Graves & Longoria, LLC, 100 Cummings Center, Suite 225D, Beverly,
Massachusetts 01915

Steve Thomes. 85 Oakhurst Rd., Cape Elizabeth, ME 04107

Hon. Robert E. Mullen: Man as Venue Manager and Caitlin Kellner: Woman as Court
Mgr. Operations at

Moore Court; Claimant No. RF 479 918 022 US at PORSC-CV-2021- 00279 at
Cumberland County Courthouse, a/k/a Peoples Public Courthouse Venue

205 Newbury St, Portland, ME 04101

Moore Court: Claimant No. RF 479 918 022 US at PORSC-CV-2021- 00279
At 2:19-cv-00157-JAW

At DUNS Corporation 157 CIRCUIT COURT

156 Federal St, Portland, Maine [04101]

Date: oy 2/e/

Proof of Service

Communication to Robert E. Mullen, [a] Man, a/k/a Hon. Robert E. Mullen, Chief Justice
Exhibit A

Order for trial by jury scheduling

Order for Subpoena Duces Tecum

Subpoena Duces Teum

Hone

 

GS es) Fa

 
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 15, of 63 PagelD #: 46

Robert E. Mullen [a] Man a/k/a Hon. Robert E. Mullen
Superior Court at Peoples Public Venue: Cumberland County Courthouse

205 Newbury Street
Portland, Maine 04101

Re: Notice (2-3): Moore Court common law/lore cases ready for trial by jury (7th
amendment) scheduling

Greetings Robert:

“1”: [Wo]Man; Shannon; write to you; Robert E. Mullen; the Man who sometimes acts as
corporate employee in the position as Hon. Chief Justice of Maine Superior Court.

“i”: [wo]man; present myself to you as friend of the court to give notice and aid and assist in the
trial by jury scheduling of the following public venue contracted “lawful” actions (not “legal”
actions):

Moore Court: Claimant No. RF 479 918 022 US at PORSC-CV-2021-00279
(Justice John O’Neil name is at this case file)

e My above lawful action is tort “Claim”, not complaint, “wrong of trespass by way of
forgery that interferes with right to property”.

e “i”: fwo]man; am not acting as an accommodating party to a legal or commercial entity;
“7”: [wo]man; am lawfully present as myself, i am not re-presented [i am like manner sui
juris and not like manner pro se]

e My action is with summons service

e My action requires 2 venue assignments; it is the wish of i: [wo]man, that you Robert, as
Chief Manager of People’s Public Venue Cumberland County Courthouse, now arrange
assignment of a Irst witness “Presider” [Magistrate], see Exhibit A and 2" witness
“Clerk”.

¢ Please find my signed order for witnesses in case file CV-21-279 at Superior Court.

e Please find my signed order attached for the scheduling of trial by jury.

Robert, i hope you are having a nice summer.

Kind regards,

,

Date: Who ZS AA

annon Moore

cc —- Caitlin Kellner and see other names on proof of service
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 160f63 PagelD #: 47

Exhibit A
Summary definitions to aid and assist the court in the
context of a court of record common Jaw action

Claim (n): (1) a demand for something as due; an assertion of a right or an alleged right (2) a
basis for demanding something; a title or right; open to challenge

Claim (v): (1) to assert and demand the recognition of (a right, title, possession, etc.); assert
one's right to, (2) to state to be true, especially when open to question; assert or maintain

Property: All that i claim is mine and exclusive of all others
Presider: Moderator, another name for a court of record Magistrate

Magistrate: Quoting Geoffrey C. Hazard Jr. University of Pennsylvania Carey Law School: a
“simplistic conception of the common law ...[Magistrate]... is that of a passive moderator between
presentations organized and directed by rival advocates”,

Unlawful act: doing wrong, harm or not giving what is rightfully due, to another.

*Proper contract: one where all parties knowingly, willingly, intentionally with full disclosure
and no threat, duress or coercion enter into expressed agreement.

Illegal act: an act that violates a *proper contract or agreement. A statute or code or the like is a
contract if “proper. A man/woman who does not contract to statues, or the like, is not subject to
violations of said Statue; is not liable.

Common law/lore is the law of the land. Nonvoter people who do not consent to be governed
by representative or contract, are not liable for purported “illegal acts” related to purported
violations of legal fiction-based Statutes, Codes and or the like,

Common law/lore supersedes legal fiction. Example: a self-governing man who has done no
wrong is not subject to liability for violation of a legislative Statue or the like legal fictions.

Person: a man/woman contractually acting as an accommodating party, as surety, to a legal or
commercial entity (corporation, trust, etc.).

Legal fiction: something assumed in law to be fact irrespective of the truth or accuracy of that
assumption.

Color of law: refers to an act done under the appearance of legal authorization, when in fact, no
such right existed. It applies when a person is acting under real or apparent government
authority,

 

Maine Title 16 § 402: Every court of this State shall take judicial notice of the common law
and statutes of every state, territory and other jurisdiction of the United States.

 

 

Ve
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 17o0f63 PagelD#: 48

Exhibit A (continued)

Summary definitions to aid and assist the court in the
context of a court of record common law action

Black's Law Dictionary, 4th Ed., 425, 426
COMMON LAW ACTIONS are such as will lie, on the particular facts, at common law,
without the aid of a statute. - Black's Law Dictionary 5th Edition

COURT OF RECORD

A “court of record" is a judicial tribunal having attributes and exercising functions
independently of the person of the magistrate designated generally to hold it, and
proceeding according to the course of common law, its acts and proceedings being enrolled
for a perpetual memorial. Jones v. Jones, 188 Mo.App. 220, 175 S.W. 227, 229; Ex parte
Gladhill, 8 Metc. Mass., 171, per Shaw, C.J. See, also, Ledwith v. Rosalsky, 244 N.Y. 406, 155
N.E. 688, 689,

1820 CONSTITUTION OF MAINE Article 1 at Section 20 Trial by Jury

Trial by jury: “In all civil suits and in all controversies concerning property, the parties shall
have right to a trial by jury, except in cases where it has heretofore been otherwise practiced: the
party claiming the right may be heard by himself and his counsel, or either, at his election.”

Cornell Law:

Seventh Amendment precedents "require [d] trial by jury in actions unheard of at common
law, provided that the action involves rights and remedies of the sort traditionally enforced in an
action at law, rather than in an action at equity or admiralty.".,.The primary purpose of the
Amendment is to preserve “the common law distinction between the province of the court and
that of the jury, whereby, in the absence of express or implied consent to the contrary, issues of
Jaw are resolved by the court and issues of fact are to be determined by the jury under
appropriate instructions by the court. ... When a state court is enforcing a federally created right,
of which the right to trial by jury is a substantial part, the state may not eliminate trial by jury as
to one or more elements”

CONCLUSION

¢ Courts of Record must proceed according to the course of the common law, without the
aid of a statute.

e Courts which proceed according to statutory jurisdiction are inferior courts, and may be
sued directly, without appealing.

¢ Courts designated as courts of record may act as statutory courts if all parties agree.

« The type of relief demanded by the Claimant determines if the court will operate as a
court of record or not, on a case-by-case basis.

e The "judge" has no discretion in a court of record, and can only do ministerial functions,
such as signing Claimant/Prosecutor orders.

¢ No judgment of a court of record can be appealed. There is no higher court.

* There is no such thing as a "common law court." All courts of record can hear actions at
(common) law.

(Yh
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 18 of 63 PagelD #: 49

“7”: [wo]man; Shannon;
under duress; aggrieved; wronged; harmed;
_[Coram Dpso Rege Claimant] : Prosecutor

)
)
John/Jane Doe; an unidentified Man/[wo]man and; )
JOHN/JANE DOE; AN UNIDENTIFIED
PERSON; OWNER and or CREATOR and or }
PRINCIPAL of U.S. BANK N. A., AS )
TRUSTEE FOR LSF9 MASTER )
PARTICIPATION TRUST; and; Reneau J. )
Longoria; [a] [wo]man; RENEAU J. LONGORIA; _)
A PERSON; PURPORTED AGENT FOR )
JOHN/JANE DOE; )
)
)
)
)

Each Unnamed Wrongdoer (1-99); and; EACH
UNNAMED WRONGDOER; PERSON AS
PURPORTED AGENT FOR JOHN/JANE DOE

(1-99); Wrongdoers;

 

Moore Court: Claimant No. RF 479 918 022 US
in ‘Maine Court’ at public venue called 205 -
Newbury Street, Courthouse, Portland , Maine
a/k/a Cumberland County Courthouse, Portland

 

 

PORSC-CV-2021- 00279
(verified)
Order: Trial by Jury Scheduling
‘action is claim by man,
not complaint

‘Plaintiff’/’ Defendant’ do not apply

 

Order: Trial by Jury Scheduling

The order on Prosecutor’s Trial by Jury scheduling is granted. Cumberland County Courthouse
Venue Management will now complete 1 and 2"! Venue Witness appointments and schedule the

trial by jury at earliest schedule.

Si30o/2/

ate

Leame-

Sear
Shannon Moore ‘

By:
Presider (Irst Witness)
Superior Court

 

By:
Clerk (2"4 Witness)
Superior Court

 

Pip
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 190f63 PagelD#: 50

66299,

1”: [wo]man; Shannon;

 

 

 

 

Each Unnamed Wrongdoer (1-99); and; EACH
UNNAMED WRONGDOER; PERSON AS
PURPORTED AGENT FOR JOHN/JANE DOE
(1-99); Wrongdoers;

‘action is claim by man,

not complaint

under duress; aggrieved; wronged; harmed; ) Moore Court: Claimant No. RF 479 918 022 US
_[Coram Ipso Rege Claimant] : Prosecutor ) in ‘Maine Court’ at public venue called 205
) Newbury Street, Courthouse, Portland , Maine
John/Jane Doe; an unidentified Man/[wo]man and; ) a/k/a Cumberland County Courthouse, Portland
JOHN/JANE DOE; AN UNIDENTIFIED
PERSON; OWNER and or CREATOR and or )
TRUSToE ono ) Moore Court: Claimant No. RF 479 918
PARTICIPATION TRUST; and; ReneauJ. —) 022 US at PORSC-CV-2021- 00279
Longoria; [a] [wo]man; RENEAU J. LONGORIA: ) ;
A PERSON; PURPORTED AGENT FOR ) (verified)
JOHN/JANE DOE; ) Order for Subpoena Duces Tecum
)
)
)
)

‘Plaintiff’/’ Defendant’ do not apply

 

Order for Subpoena Duces Tecum

The Prosecutor’s Order for Subpoena Duces Tecum process is granted. Cumberland County
Courthouse Venue Management will now act as 1° and 2"? Venue Witness for said demand for

documents.
Some ure o

annon Moore

a By:
Date Presider (1rst Witness)
Superior Court

 

By:
Clerk (2" Witness)
Superior Court

 
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 200f63 PagelD #51

SUBPOENA DUCES TECUM
FOR THE PRODCUTION OF DOCUMENTS

To:

Reneau J. Longoria, woman, sometimes Purported Agent for the Purported Principal
Wrongdoer John/Jane Doe; an unidentified Man/[wo]man and; JOHN/JANE DOE; AN
UNIDENTIFIED PERSON; OWNER and or CREATOR and or PRINCIPAL of U.S.
BANK N. A., AS TRUSTEE FOR LSF9 MASTER PARTICIPATION TRUST c/o
Doonan, Graves & Longoria, LLC, 100 Cummings Center, Suite 225D, Beverly,
Massachusetts 01915

Subpoena No. Moore Court 8/2/21-1
Moore Court: Claimant No. RF 479 918 022 US at PORSC-CV-2021- 00279

You are hereby required to produce the following documents noted herein make these
documents available at 205 Newbury St., Portland, Maine for inspection and copying at
Superior Court clerk window, ground floor. Such production shall occur by appointment with
“7”: man; Stephen; on or before the August 24, 2021.

Document list:
RE: Purported debt related to purported “2:19-cv-00157-JAW” with purported association to
U.S. BANK N, A., AS TRUSTEE FOR LSF9 MASTER PARTICIPATION TRUST

1. The certified forensic accounting of all the legal documents that created every legal or
commercial entity involved with purported debt at “2:19-cv-00157-JAW”.

2. The certified forensic accounting of the purported debt related to purported “2:19-cv-00157-
JAW”.

3. The certified forensic accounting of the contracts between all legal or commercial entities
involved in this purported debt at purported “2:19-cv-00157-JAW” and the DUNS
Corporation 1ST CIRCUIT COURT at purported action “2:19-cv-00157-JAW”.

4. The certified forensic accounting of the principals of all of the legal or commercial entities
involved in this purported debt at purported action “2:19-cv-00157-JAW”.

5. The genuine mortgage note with the endorsement made by the maker and the genuine
mortgage with the endorsement made by the maker for purported debt at purported action
“2:19-cv-00157-JAW”.

6. The sworn true bill of accrued debt related to the purported debt at purported action “2:19-
cv-00157-JAW”,

The production of documents in response to this subpoena must be made under sworn
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 21 0f63 PagelD #: 52

certification, by man/woman, having personal firsthand knowledge of the facts and
citcumstanices concerning such production.

Written inquiries concerning the compliance with this subpoena should be directed to:

Shannon: Moore

Prosecutor, Moore Court: Claimant No. RF 479 918 022 US at PORSC-CV-2021- 00279
c/o Seve Teo, 3“ party affidavit witness

14 Eastfield Rd

Cape Elizabeth, Maine [near 04107]

Date: J /; 2/ 2/ hi ; ee Maone-

Shannon Moore
 

 

 

Case 2:21-cv-00220-JAW Document SAIN Filed de/BRANCHPage 22 of 63 PagelD #: 53

“x” the court for filing:

[| Superior Court [J District Court
County:
Location (Town):
Docket No.:

 

 

 

WITNESS SUBPOENA FOR: [_] TRIAL (_] HEARING [_] DEPOSITION [_] INSPECTION
M. R. Civ. P. 45

To: _, of

In the matter:

 

C] YOU ARE COMMANDED in the name of the State of Maine, to appear for the purpose of testifying at the the [_] District

[_] Superior Court located at (Court name)
at (Court address) , Maine at (time) [Jam [J] pm

on (mm/dd/yyyy) and to remain until discharged for the purpose of testifying.

C] YOU ARE COMMANDED in the name of the State of Maine to appear before
a , at the offices of

 

 

 

at __, , Maine at (time)
(_]am ] pm on (mm/dd/yyyy) to testify and give evidence by deposition

pursuant to the Maine Rules of Civil Procedure, an application having been filed for this deposition in this court.

YOU ARE,COMMANDED to produce and permit inspection and copying of the following designated things or premises on

(mm/dd/yyyy} at [Jam [] pm at
YOU ARE COMMANDED to permit inspection and copying of the following designated things or premises:

O

 

C]

 

 

 

Time and place of inspection:

 

 

whose attorney i
If you object to the subpoena, you must file a
timely motion in court to quash or modify it. If you object to the inspection or copying of any of the materials or
premises designated above, you must serve notice of that objection in writing upon the party or attorney,
before (mm/dd/yyyy)

This subpoena is issued on behalf of

 

 

 

WARNING AND NOTICE: Failure to comply with this subpoena may subject you to arrest and being held in contempt of court.
Court Rules governing subpoenas are found at www.courts.maine.gov. See the reverse side of this subpoena for a statement of
your rights and duties pursuant to this subpoena as set out in Rules 45(c) and (d) of the Maine Rules of Civil Procedure.

~

 

 

 

 

 

 

 

 

Date (mm/dd/yyyy): >
C | [-] Clerk [J Attorney at Law
8S

On (mm/dd/yyyy) , [subpoenaed the above-named by
delivering a copy of this Subpoena. (at the same time | tendered and paid to the sum of $
as fees for travel and one days attendance.)
Fees: Travel 5 >

Service S Signature

Copy $

Witness fee S Agency

 

ADA Notice: The Maine Judicial Branch complies with the Americans with Disabilities Act (ADA), If you need a reasonable
accommodation contact the Court Access Coordinator, accessibility@courts.maine.gov, or a court clerk.
Language Services: For language assistance and interpreters, contact a court clerk or interpreters@courts.maine.gov,

CV-035, Rev. 07/18 Page 1 of 2 www.courts.maine,go'
Witness Subpoena for
Trial/Hearing/Deposition/Inspection

4 9

 
CONFAARENS RPBYIO BRA PRE ANAS RPOGYTENt 6-1 Filed 08/13/21 Page 230f63 PagelID#: 54
MAINE JUDICIAL BRANCH

Rule 45(c): Protection of Persons Subject to Subpoenas.

1) A party or an attorney responsible for the issuance and service of a subpoena shall take reasonable steps to avoid
imposing undue burden or expense on a person subject to that subpoena. The court for which the subpoena was
issued shall enforce this duty and impose upon the party or attorney in breach of this duty an appropriate
sanction, which may include, but is not limited to, lost earnings, a reasonable attorney's fee, and other reasonable
expenses incurred in seeking the sanction.

2) (A) A person commanded to produce and permit inspection and copying of designated books, papers, documents,
or tangible things, or inspection of premises, need not appear in person at the place of production or inspection
unless commanded to appear for deposition, hearing, or trial.

(B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and permit inspection and copying
may, within 14 days after service of the subpoena or before the time specified for compliance if such time is less
than 14 days after service, serve upon the party or attorney designated in the subpoena a written objection to
inspection or copying of any or all of the designated materials or of the premises. If objection is made, the party
serving the subpoena shall not be entitled to inspect and copy the materials or inspect the premises except
pursuant to an order of any justice or judge of the court for which the subpoena was issued. If objection has been
made, the party serving the subpoena may, upon notice to the person commanded to produce, move at any time
for an order to compel the production. Such an order to compel production shall protect any person who is nota
party or an officer of a party from significant expense resulting from the inspection and copying commanded.

3) (A) On timely motion, the court for which a subpoena was issued shall quash or modify the subpoena if it:

|. fails to allow a reasonable time for compliance;

ii, requires a resident of this state who is not a party or an officer of a party to travel to attend a deposition
outside the county wherein that person resides or is employed or transacts business in person ora
distance of more than 100 miles one way, whichever is greater, unless the court otherwise orders;
requires a nonresident of the state who is not a party or an officer ofa party to attend outside the county
wherein that person is served with a subpoena, or farther than 100 miles from the place of service, unless
some other convenient place is fixed by an order of court;

iii, requires disclosure of privileged or other protected matter and no exception or waiver applies; of

iv. subjects a person to undue burden.

(B) If a subpoena (i) requires disclosure of a trade secret or other confidential research, development, or
commercial information, or (if) requires disclosure of an unretained expert's opinion or information not describing
specific events or occurrences in dispute and resulting from the expert's study made not at the request of any
party, or (iii) requires a person who is not a party or an officer of a party to incur substantial expense to travel
more than 100 miles one way to attend trial, the court may, to protect a person subject to or affected by the
subpoena, quash or modify the subpoena or, if the party in whose behalf the subpoena is issued shows a
substantial need for the testimony or material that cannot otherwise be met without undue hardship and assures
that the person to whom the subpoena is addressed will be reasonably compensated, the court may order
appearance or production only upon specified conditions.

Rule 45(d) Duties in Responding to a Subpoena.

1) Apperson responding to a subpoena to produce documents shall produce them as they are kept in the usual course
of business or shall organize and label them to correspond with the categories in the demand.

2) When information subject to a subpoena is withheld ona claim that it is privileged or subject to protection as trial
preparation materials, the claim shall be made expressly and shall be supported by a description of the nature of
the documents, communications, or things not produced that is sufficient to enable the demanding party to
contest the claim.

 

ADA Notice: The Maine Judicial Branch complies with the Americans with Disabilities Act (ADA). If you need a reasonable
accommodation contact the Court Access Coordinator, accessibility@courts.maine.gov, or a court clerk.
Language Services: For language assistance and interpreters, contact a court clerk or interpreters @courts.maine.gov,

CV-035, Rev. 07/18 Page 2 of 2 www.courts.maine.gov

Witness Subpoena for £19
Trial/Hearing/Deposition/Inspection bo

 
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 24 of 63 PagelD #: 55

PR SC. CV-2021-00:
Proof of Service

Moore Court: Claimant No, RF 479 918 022 US

From: Moore: Shannon-R.
c/o Stephen Monaghan as affidavit witness,
14 Eastfield Rd., Cape Elizabeth, Maine [04107]
It is hereby certified, that on the date noted below, the undersigned mailed to:

To: Wrongdoer (1): John/Jane Doe; an unidentified Man/[wo]man and; JOHN/JANE DOE; AN
UNIDENTIFIED PERSON; OWNER and or CREATOR and or PRINCIPAL of] U.S. BANK N.
A., AS TRUSTEE FOR LSF9 MASTER PARTICIPATION TRUST; ¢/o Reneau J.
Longoria, woman, Doonan, Graves & Longoria, LLC, 100 Cummings Center, Suite
225D, Beverly, Massachusetts [01915]

Wrongdoer (2): Reneau J. Longoria; [a] [wo]man; RENEAU J. LONGORIA; A PERSON;
PURPORTED AGENT FOR Wrongdoer (1): John/Jane Doe; an unidentified Man/[wo]man and;
JOHN/JANE DOE; AN UNIDENTIFIED PERSON; OWNER and or CREATOR and or
PRINCIPAL of] U.S. BANK N. A., AS TRUSTEE FOR LSF9 MASTER PARTICIPATION
TRUST, c/o work/firm address: Doonan, Graves & Longoria, LLC, 100 Cummings Center,
Suite 225D, Beverly Massachusetts [0191 5]

at Superior C Court, 205 Newbury Street, Portland, Maine 04101

Moore Court Claimant No. RA 479 918 022 US at U.S. District Court, District of Maine
a/k/a “187 CIRCUIT COURT” at Edward T. Gignoux U.S, Courthouse
at 156 Federal Street, Portland, ME 04101

 

  
 
   
   
 

tice: Moore Court Registered Sumi Ser te atigele d
, Notice: Chief Prosecutor
Notice: jurisdiction

7.

8. ue claim
9,

10.

11,

12.

13. ‘Notice: Verifications

14. Notice: Seated Case File
15. notice:+récord’ is spoken
16, Nofice/Order: Presider (Magistrate)

17. Order for Presider (Magistrate)

 

18. fotice: bond p af
Date: / e{C°CO7ZS _ By: Vip or. C L vivre. i

i Mod6re’ all rights reserved

T -13-E02Y WMayu Vire- he TU
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 25o0f63 PagelD #: 56

ALL STATE CONSTABLES, INC.
P.O. Box 339
Weymouth, MA 02188
(781) 344-0411 (Telephone)
(781) 344-5400 (Fax)
Adam@allstateconstables.com (Email)
www.allstateconstables.com (Web)

Docket No: PORSC-CV-2021-00217

RETURN OF SERVICE

I did this date, July 7, 2021 at 1:03 p.m.; serve a true attested copy of the following:

Proof of Service;

Summons Service of “Claim”;

Claim Summary Sheet;

Claim wrong 0 trespass, forgery;

Exhibit 1;

¢ ME Superior Court — Order to Restore Property; and
e Exhibit 2— Terms of Contract with Courthouse Venue

By delivering In-Hand to: — John Doonan, Esq., Person in Charge and Authorized to Accept on
Behalf of John/Jane Doe; an unidentified man/woman and; John/Jane Doe; an unidentified Person;
owner and or Creator and or Principal of U.S. Bank, N.A. as Trustee for LSF9 Master Participation
Trust

Service was made at: 100 Cummings Center, Suite 303C
Beverly, MA 01915

Signed under the pains and penalties of perjury this 8th day of July, 2021

Mark Januzzi,
Constable and Disinterested Person

  
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 26 0f63 PagelD#: 57

ALL STATE CONSTABLES, INC.
P.O. Box 339
Weymouth, MA 02188
(781) 344-0411 (Telephone)
(781) 344-5400 (Fax)
Adam@allstateconstables.com (Email)
www.allstateconstables.com (Web)

Docket No: PORSC-CV-2021-00217

RETURN OF SERVICE

I did this date, July 7, 2021 at 1:03 p.m.; serve a true attested copy of the following:

Proof of Service;

Summons Service of “Claim”:

Claim Summary Sheet;

Claim wrong o trespass, forgery;

Exhibit 1;

ME Superior Court — Order to Restore Property; and

e Exhibit 2 — Terms of Contract with Courthouse Venue

By delivering In-Hand to: — John Doonan, Esq., Person in Charge and Authorized to Accept on
Behalf of Reneau J. Longoria, a person; purported agent for John/Jane Doe

Service was made at: 100 Cummings Center, Suite 303C
Beverly, MA 01915

Signed under the pains and penalties of perjury this 8th day of July, 2021

——
\ Jot

Constable and Disinterested Person
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page af of 63 PagelD #: 58

Ap ; fy bbr4 Eriacos | Coat lek, !

   
 

File on Demand

“7”: [wo]man; Shannopé

under duress; aggrieVed; wronged; harmed;

aimant]: Prosecutor

hdr Z)

John/Jane Doe; an unidentified Man/[wo]manand;
JOHN/JANE DOE; AN UNIDENTIFIED
PERSON; OWNER and or CREATOR and or

Wl PRINCIPAL of U.S, BANK N. A., AS
TRUSTEE FOR LSF9 MASTER

 

    
  

“aac PARTICIPATION TRUST; and; Reneau J.
/ y Longoria; [a] [wo]man; RENEAU J. LONGORIA;
A PERSON; PURPORTED AGENT FOR

eer Smit Ne eee ee eee

Gjuot (- JOHN/JANE DOE; 4

eo Each Unnamed Wrongdoer (1-99); and; EACH
“itr, UNNAMED WRONGDOER: PERSON AS
ody ky PURPORTED AGENT FOR JOHN/JANE DOE

(1-99); rongdoers;
* dal (not bircenly).

is

wit capt Ne ere = Pen [adoncate

 

in ‘Maine Court’ at public venue called 205
Newbury Street, Courthouse, Portland , Maine
a/k/a Cumberland County Courthouse, Portland

And In ‘Federal Court’ at
2:19-cv-00157-JA W
Edward T. Gignoux U.S. Courthouse
claim of conusance

 

Moore Court: Claimant No. RF 479 918 022 US at:

 

 

Superior Court
PORSC-CV-2021-_ |
(verified)
claim: wrong of trespass, forgery
Notice: Moore Court Registered
action is claim by man,
not complaint

*Plaintiff/’ Defendant’ do not apply

Notice: Moore Coukt Registered

ceil ets hy v~ Copel lhe meer pe Lr ty 9 COKE on

The Moore Court presents notice:

“y ”,

Firstly:

sgt tycAfen)

: [wo]man; say with the mailing of this communication by way of United

States Post Office Registered Mail # RF 479 918 022 US, the Moore Court: Claimant No. RF
479 918 022 US, my common law right, creation and property, is hereby ‘registered’ with the
Cumberland County a/k/a People’s Public Venue, Courthouse with address 205 Newbury Street,

Portland, Maine.

 

 

In like manner: Maine Title 10 § 1532. Common law rights

Nothing in this chapter shall adversely affect the rights or the enforcement of rights in marks
acquired in good faith at common law at any time before or after the enactment of this chapter.

 

 

Secondly: i, say here, and will testify in open court, that all herein be true

Date: /~/2 “Z20Z/

Wye: pLE-

Shannon M

 
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 28 0f 63 PagelD #: 59

File on Demand

 

“4”: [wo]man; Shannon;
under duress; aggrieved; wronged; harmed;
[Claimant]: Prosecutor

in “Maine Court’ at public venue called 205
Newbury Street, Courthouse, Portland , Maine
a/k/a Cumberland County Courthouse, Portland

And In ‘Federal Court’ at
2:19-cv-00157-JAW
Edward T. Gignoux U.S. Courthouse
claim of conusance

John/Jane Doe; an unidentified Man/[wo}]man and;
JOHN/JANE DOE; AN UNIDENTIFIED
PERSON; OWNER and or CREATOR and or
PRINCIPAL of U.S. BANK N. A,, AS
TRUSTEE FOR LSF9 MASTER

 

Moore Court: Claimant No. RF 479 918 022 US at:

 

 

PARTICIPATION TRUST; and; Reneau J.

Longoria; [a] [wo]man; RENEAU J. LONGORIA; Superior Court
A PERSON; PURPORTED AGENT FOR PORSC-CV-2021-_
JOHN/JANE DOE; (verified)

claim: wrong of trespass, forgery
Notice: Property
action is claim by man,
not complaint
‘Plaintiff’ Defendant’ do not apply

Each Unnamed Wrongdoer (1-99); and; EACH
UNNAMED WRONGDOER; PERSON AS
PURPORTED AGENT FOR JOHN/JANE DOE
(1-99); Wrongdoers;

et ee ee ee ee ee ee ee ee ee ee

 

Notice: Property

The Moore Court delivers notice;

Firstly: “i: [wo]man; declare: [my] property is all that i say is exclusive to i and
excludes all others: examples - hopes, dreams, possessions, rights etc..

Secondly: “i”: [wo]man; say this case is [my] property, i created it and i own it; i have
contract with this People’s Public Courthouse Venue at 205 Newbury Street, Portland for an un-
interfered trial by jury, before a court of record and law where a man/[wo]man can be heard,
where the jury of my people peers are the sole trier of facts and law.

Thirdly: “1: [wo]man; say i have the right, power and authority to create and administrate
[my] Moore Court: Claimant No. RF 479 918 022 US case at the People’s Public Venue
Courthouse at 205 Newbury Street, Portland at Docket PORSC-CV-2021-

Fourthly: “i: [wo]man; say [my] case, [my] property, is not in Superior Court but before
the Court at the Peoples Public Venue Courthouse at 205 Newbury Street, Portland, Maine.

Fifthly: i, say here, and will testify in open court, that all herein be true

Date: Lt-2 E524 / a Ho :
Shannon Moor *

 
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 29 of 63 PagelD #: 60
/

Proof of Service
Moore Court: Claimant No. RF 479 918 022 US
in ‘Maine Court’ at PORSC-CV-2021-

From: Moore: Shannon-R.
c/o Stephen Monaghan as affidavit witness,
14 Eastfield Rd., Cape Elizabeth, Maine [04107]

It is hereby certified, that on the date noted below, the undersigned mailed to:

To: Wrongdoer (1): John/Jane Doe; an unidentified Man/[wo]man and; JOHN/JANE DOE; AN
UNIDENTIFIED PERSON; OWNER and or CREATOR and or PRINCIPAL of] U.S. BANK N.
A., AS TRUSTEE FOR LSF9 MASTER PARTICIPATION TRUST; c/o Reneau J.
Longoria, woman, Doonan, Graves & Longoria, LLC, 100 Cummings Center, Suite
225D, Beverly, Massachusetts [01915]
Wrongdoer (2): Reneau J. Longoria; [a] [wo]man; RENEAU J. LONGORIA; A PERSON;
PURPORTED AGENT FOR Wrongdoer (1): John/Jane Doe; an unidentified Man/[wo]man and;
JOHN/JANE DOE; AN UNIDENTIFIED PERSON; OWNER and or CREATOR and or
PRINCIPAL of] U.S. BANK N. A., AS TRUSTEE FOR LSF9 MASTER PARTICIPATION
TRUST, c/o work/firm address: Doonan, Graves & Longoria, LLC, 100 Cummings Center,

Suite 225D, Beverly, Massachusetts [01915]

Moore Court: Claimant No. RF 479 918 022 US at PORSC-CV-2021-_ |
at Superior Court, 205 Newbury Street, Portland, Maine 04101

Moore Court Claimant No. RA 479 918 022 US at U.S. District Court, District of Maine
a/k/a “187 CIRCUIT COURT” at Edward T. Gignoux U.S. Courthouse
at 156 Federal Street, Portland, ME 04101

notice: completed summons service
Exhibit A — Served Summons and Claim (not complaint, no Plaintiff/No Defendant)
Exhibit B — proof of service
Notice: Moore Court Registered
Notice: Chief Prosecutor

notice: jurisdiction

notice: venue

notice: right to pursue claim

notice: legal idiot

10. Notice: Property

11. Notice: Interference

12. Notice: Signatures

13. Notice: Verifications

14, Notice: Sealed Case File

15, notice: ‘record’ is spoken

16. Notice/Order: Presider (Magistrate)
17. Order for Presider (Magistrate)

18. notice: bond

Date; — Co. « fo i.

Shannon Magre’, all rights reserved

CRNIAARWN

 
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 30 of 63 PagelD#: 61

 

File on Demand Moore Court: Claimant No. RF 479 918 022 US at:
1”: [wo]man; Shannon; in ‘Maine Court’ at public venue called 205
under duress; aggrieved; wronged; harmed; Newbury Street, Courthouse, Portland , Maine
[Claimant] : Prosecutor a/k/a Cumberland County Courthouse, Portland
And In ‘Federal Court’ at

2:19-cv-00157-JAW

Edward T. Gignoux U.S. Courthouse
claim of conusance

John/Jane Doe; an unidentified Man/[wo]man and;
JOHN/JANE DOE; AN UNIDENTIFIED
PERSON; OWNER and or CREATOR and or
PRINCIPAL of U.S, BANK N. A., AS

 

 

 

PARTICIPATION TRUST; and; Reneau J.

Longoria; [a] [wo]man; RENEAU J. LONGORIA; Superior Court
A PERSON; PURPORTED AGENT FOR PORSC-CV-2021-— |
JOHN/JANE DOE; (verified)

Claim : wrong of trespass, forgery
action is claim by man,
not complaint
‘Plaintiff /’Defendant’ do not apply

Each Unnamed Wrongdoer (1-99); and; EACH
UNNAMED WRONGDOER; PERSON AS
PURPORTED AGENT FOR JOHN/JANE DOE

)
)
)
)
)
)
)
TRUSTEE FOR LSF9 MASTER )
)
)
)
)
)
)
(1-99); Wrongdoers;

 

notice: completed summons service

The Moore Court presents notice:

Firstly: “7: [wo]man; say the summons service of the Moore Court: Claimant No. RA
479 918 022 US Claim (not complaint), see attached Exhibit A, is complete with service as
Exhibit B.

Secondly: _ i, say here, and will testify in open court, that all herein be true

Date. /-!2-Z0z /

 
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 310f63 PagelD #: 62

 

 

Exhibit A

 

 
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 32o0f63 PagelD#: 63

From:

Proof of Service
Moore Court: Claimant No. RF 479 918 022 US
in ‘Maine Court’ at PORSC-CV-2021-

Moore: Shannon-R.
c/o Stephen Monaghan as affidavit witness,
14 Eastfield Rd., Cape Elizabeth, Maine [04107]

It is hereby certified, that on the date noted below, the undersigned mailed to:

NAWAYWNS

Date:

To:

Wrongdoer (1): John/Jane Doe; an unidentified Man/[wo]man and; JOHN/JANE DOE;
AN UNIDENTIFIED PERSON; OWNER and or CREATOR and or PRINCIPAL of]
U.S. BANK N. A., AS TRUSTEE FOR LSF9 MASTER PARTICIPATION TRUST;

c/o Reneau J. Longoria, woman, Doonan, Graves & Longoria, LLC, 100
Cummings Center, Suite 225D, Beverly, Massachusetts [01915]

Wrongdoer (2): Reneau J. Longoria; [a] [wo]}man; RENEAU J. LONGORIA; A
PERSON; PURPORTED AGENT FOR Wrongdoer (1): John/Jane Doe; an unidentified
Man/[wo]man and; JOHN/JANE DOE; AN UNIDENTIFIED PERSON; OWNER and or
CREATOR and or PRINCIPAL of] U.S. BANK N. A., AS TRUSTEE FOR LSF9
MASTER PARTICIPATION TRUST, c/o work/firm address: Doonan, Graves &
Longoria, LLC, 100 Cummings Center, Suite 225D, Beverly, Massachusetts

[01915]

Moore Court: Claimant No. RF 479 918 022 US at PORSC-CV-2021-
at Superior Court

205 Newbury Street, Portland, Maine 04101

Hand carry

Proof of service

Summons Service of “Claim”

Claim Summery Sheet — Moore Court: Claimant No. RF 479 918 022 US
Claim: wrong of trespass, forgery

Exhibit 1

ME Superior Court - Order to restore property

Exhibit 2 — Terms of contract with Courthouse Vow

7-2-2010! By: Bors AL _

Ti ore, all rights reserved
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 33 of 63 PagelD#: 64

Mooré Court: Claimant No. RF 479 918 022 US in ‘Maine Court’ at People’s Public Venue
called 205 Newbury Street, Courthouse, Portland , Maine a/k/a Cumberland County Courthouse,
before Superior Court at Docket PORSC-CV-2021-

“1”: [Wo]man; Shannon; [Claimant] ; Prosecutor [not Plaintif?]

John/Jane Doe; an unidentified Man/[Wo]man and; JOHN/JANE DOE; AN UNIDENTIFIED
PERSON; OWNER and or CREATOR and or PRINCIPAL of U.S. BANK N. A., AS
TRUSTEE FOR LSF9 MASTER PARTICIPATION TRUST; and; Reneau J. Longoria; [a]
[Wo]man; RENEAU J. LONGORIA; [A] PERSON; PURPORTED AGENT FOR JOHN/JANE
DOE;

Each Unnamed. Wrongdoer (1-99); and; EACH UNNAMED WRONGDOER; PERSON AS
PURPORTED AGENT FOR JOHN/JANE DOE (1-99); Wrongdoers; [not Defendants]

Summons Service

[like manner M.R.Civ.P. 4(d)]
The [Claimant]: Prosecutor has begun a Claim against you at, not in, Superior Court, which
holds sessions at (street address) 205 Newbury St, City of Portland, County of Cumberland,
Maine. If you wish to oppose this Claim, you as man/woman and not as an accommodating party
to a legal or commercial entity, must acknowledge receipt of this summons within 20 days and
consent to appear before trial by jury in court of record under common law, date to be noticed
once scheduled by Superior Court venue. You must serve your acknowledgement of receipt of
summons by delivering a copy of it by hand or by mail to the man; Stephen Monaghan at 14
Fastfield Rd, Cape Elizabeth, Maine [near 04107] and by hand or mail to Superior Court 205
Newbury Street, Portland, ME 04101.

Important Warning: If you fail to acknowledge your receipt within the time stated above, or if,
after you acknowledge receipt, you fail to make presence at any time the court notifies you to do
so, a judgment by default may be entered against you in your absence for the money damages or
other relief demanded by the Claim. If this occurs, your employer may be ordered to pay part of
your wages to the Claimant or your property, including banks accounts and you real estate may
be taken to satisfy the judgment. If you intend to oppose this Claim, do not fail to acknowledge
receipt within the requested time and be present at the to be scheduled date at Court.

If you believe the Claimants’ Claim is all or in part untrue or if you have a claim of your
own against the Claimant/s, you should seek common lore help if needed. You may ask the clerk
of court for information as to places where you may seek lawful assistance.

Date: Ag Z/ (Seal of Court)

“7”: [Wo]man; Shannon; c/o 14 Eastfield Rd F; Y,
Cape Elizabeth, ME [near 04107] Vito / ie AMo4r RK
Moore Court

“7; [Wo]man; Shannon Moore

LORe.

 
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 340f63 PagelD #: 65

 

File on Demand

 

 

 

“7: [wo]man; Shannon; ) Moore Court: Claimant No. RF 479 918 022 US
under duress; aggrieved; wronged; harmed; ) at: in ‘Maine Court’ at public venue called 205
[Claimant] : Prosecutor ) Newbury Street, Courthouse, Portland , Maine
) a/k/a Cumberland County Courthouse, Portland
Jobn/Jane Doe; an unidentified Man/[wo]man and;
JOHN/JANE DOE; AN UNIDENTIFIED
PERSON; OWNER and or CREATOR and or
PRINCIPAL of U.S. BANK N. A., AS
TRUSTEE FOR LSF9 MASTER ) ee
PARTICIPATION TRUST; and; Renew. —) (verified)
Longoria; [a] [wo]man; RENEAU J. LONGORIA; _)
A PERSON; PURPORTED AGENT FOR ) claim: wrong of trespass, forgery
JOHN/JANE DOE; )
Docket PORSC-CV-2021- |
Each Unnamed Wrongdoer (1-99); and; EACH )
UNNAMED WRONGDOER; PERSON AS ) action is claim by man,
PURPORTED AGENT FOR JOHN/JANE DOE ) ;
(1-99); Wrongdoers; \ not complaint

 

claim: wrong of trespass, forgery

e “i”: [Wo]man; Shannon; say i am not an accommodating party to a legal or commercial
entity and claim;

the said wrongdoer(s) trespass upon [‘my’] property [tort personal injury];

Property: all that i claim is solely mine and exclusive of all others

the causal agent of trespass comes by way of its use of a forged instrument; Exhibit 1

the trespass is and does harm and injury to [‘my’] property;

the commencement of the wrong and harm began on 4/12/2019;

the wrong and harm continues this day, 6/30/2021;

order to cease and desist cause of action of wrong of trespass, forgery and restore property;
Compensation due is $21 in lawful tender plus true bill of final related court costs;
Wrongdoer man/woman is with summons to acknowledge receipt of Claim and make
presence at court of record, as man/woman, under oath, before trial by jury, at common law

i, say here, and will verify in open court, that all herein be true

Date: He Mute 3 Z eidthe He
Shannon M
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 35 o0f63 PagelD #: 66

Exhibit 1

Forged Instrument: the Complaint

Attached are the components to Exhibit 1:

1. Page 1 and the last/signature page of forged complaint by [Wo]man; Reneau J. Longoria,
purported Agent for purported [Plaintiff] Wrongdoer.
ase CEE EB oe yeah eat NEA tA Srt9 PBge PPE PE Bags wee!

UNITED STATES DISTRICT COURT
DISTRICT OF MAINE

US. Bank Trust, N.A., as Trustee for LSF9 |CIVIL ACTION NO:
Master Participation Trust
Plaintiff COMPLAINT
vs.
Shannon R. Moote a/k/a Shannon RE:
Slaughter 69 Veranda Street, Portland, ME 04103
Defendant
Steve Thomes Mortgage:
November 22, 2005
Patty-In-Interest Book 23455, Page 67

 

NOW COMES the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation
Trust, by and through its attorneys, Doonan, Graves & Longoria, LLC, and hereby complains

against the Defendant, Shannon R. Moore a/k/a Shannon Slaughter, as follows:

[JURISDICTION AND VENUE

1. This Court has jurisdiction over this action pursuant 28 US.C. § 1332(a)(1) (Diversity)
because the Plaintiff and Defendant are citizens of different states and the matter in
controversy exceeds the surn or value of seventy-five thousand and 00/100 ($75,000.00)
dollars, exclusive of interest and costs. Any Court of the United States, upon the filing of
an appropriate pleading, may declare the rights and other legal relations of any interested
patty seeking such declaration, whether or not further relief is or could be sought under 28
US.C. § 2201.

2, This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

object of this litigation is a Note executed under seal currently owned and held by U.S. Bank
Caseaéa SIPRETE Ey aoa tt nt 1 Fig OA PrO |B Fale 3% ot 8 bagSih HM is

p) Additionally, issue a money judgment against the Defendant, Shannon R. Moore a/k/a
Shannon Slaughter, as affected by Defendant’s discharge in bankruptcy and, accordingly, this

action does not seek any personal liability on the part of the Defendant, but only seeks in

 

tem judgment against the property, and in favor of the Plaintiff, U.S. Bank Trust, N.A., as
Trustee for LSF9 Master Participation Trust, in the amount of Two Hundred Eighty-Three
Thousand Two Hundred Thitty-Three and 05/100 ($283,233.05) Dollars, the total debt
owed under the Note plus interest and costs including attorney’s fees and costs;

q) For such other and further relief as this Honorable Court deems just and equitable.

Respectfully Submitted,

US. Bank Trust, N.A., as Trustee for LSF9
Master Participation Trust,

By its attorneys,

Dated: April 12, 2019

/s/ John A. Doonan, Esq.

John A. Doonan, Esq., Bar No. 3250
Reneau J. Longoria, Esq., Bar No. 5746
Attorneys for Plaintiff

Doonan, Graves & Longoria, LLC

100 Cummings Center, Suite 225D
Beverly, MA 01915

(978) 921-2670
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 38 of 63 PagelD #: 69

Maw;

Exhibit 2

Terms of contract with courthouse venue:
“1": [Wo]man; Shannon am exercising equal contract terms as is provided in the
communication attached labeled Exhibit 2.

i'm filing my claim by way of my mobile Moore Court Claimant No. (Registered Mail)
RA 479 918 022 US, in this fashion, i claim conusance and bring my claim into other
courts concurrently and save public expense.

My action is personal injury tort: wrong of trespass, forgery [defamation].

“1”: [Wo]man; Shannon move this as [Wo]man and not as an accommodating party to a
legal or commercial entity (not as {a} fiction); i am not [a] “person” subject to legal rules
or statutes but instead [wo]man subject to lawful rules; i am not a Plaintiff; i am not pro
se; there is no “Defendant”, only Wrongdoer/s; i have no attorney so the Wrongdoer has
no attorney; this action is not a complaint; i am not complaining; my action is [wo]man
making tort claim as only man/[wo]man can make claim. My action is not “in” Superior
court but “before” or “at” Superior Court at the People’s Public Court Venue.

. As iam not an accommodation party to [a] legal or commercial entity, i: [wo]man, wish

and require making presence at [a] court of record, under common law, where i:
[wo]man; can be recognized as [wo]man before the court. [like manner ME Title 16
§402: Common law and statutes: Every court of this State shall take judicial notice of
the common law and statutes of every state, territory and other jurisdiction of the United
States].

In a court of record under common law, the (magistrate) is independent of the tribunal: in
short, the people making jury for the trial by jury are the trier of facts and law. i require

this Venue assign 1* first witness, “Presider” (Magistrate) and 2"! witness, “Clerk” to
witness and undersign my orders, as Prosecutor, upon jury approval.

These items, 1-7, are the contract terms of my transaction with this Court Venue: Venue
acceptance of my payment is Venue acceptance of my terms,

Venue filing contract cost: $ 175 Venue trial by jury contract cost $ 300
Name of Venue Employee (clerk) at window taking my payment:
let Clea Date: 7” (2- L0Z/

Acknowledgement

Witnesses TY AZ. a

tT, {je
Vor Sott Sep

 
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 390f63 PagelD#: 70

 

a
Caitlin Kellner Exh ibit 2
205 Newbury St

Portland, ME 04101 Py | o* 2.
Hello Caitlin,

Thank you for letting me know about the fee or waiver of fee requirement for my claim.

iam having a friend prepare the fee payment for me and he asked if i may have you complete
and retum the copy of this communication with the pre-paid envelope provided.

Here is my recapitulation; my request herein is not for advice but just the venue contract cost to
move my action,

1. i'm filing a claim by way of my mobile Monaghan Court using my claimant no.
(Registered Mail) RA 479 917 999 US, in this fashion, i may claim conusance and bring
my claim into other courts concurrently and save public expense.

2. My action is a personal injury tort: wrong of trespass, forgery [defamation]

3. “i: man; Stephen; am moving this as a man and not as an accommodating party to a
legal or commercial entity (not as a fiction); i am not a Plaintiff; i am not pro se; this
action is not a complaint; i am not complaining; my action is a man making a tort claim
as only a man can make a claim.

4. Asiam not an accommodating party to a legal or commercial entity, i; man, wish and
require to make presence at a court of record, under common law, where i: man; can
make presence and be recognized as man before the court.

5, i wish to contract for a “trial by jury” at the Maine Superior Court, Portland.

Venue Filing cost: § pas te

 

Venue trial by jury cost $ OC CK

Thank you and best regards Date Sas -ZI2/

it (lin (- . | fis) 3c
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 400f63 PagelD#: 71

Cx fh Kellae-

Ccrenbe -fond Ce. Caerf OPS

Oe Heit boty Se.
Poaffan te, MC Extior

V4 a
t > P here a lewaetie, n
iy tnsf fg fel fect

Cape fi udetn, Mane
OY) e7/

Oi OSS FOS rebel peefedfpy Ppp ye lfffye yl feaggfafgtthdbasbeargins

 

 

eo
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 41o0f63 PagelD#: 72

 

 

Exhibit B

 

 
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 42 of 63 PagelD#: 73

. All State Constables, Inc.
go P.O. Box 339

a etl # Wea
Tyssactlserrs y Weymouth, MA 02188
ree (781) 344-0444

adam @allstateconstables.com
www. allstateconstables,com

4 “f
Mt
a

  
 

INVOICE

BILL TS INVOICE 97791

Stephen Monaghan DATE 07/09/2021

14 Eastfield Rd TERMS Payable Upon Receipt

Cape Elizabeth, Maine 04107

DATE ACTIVITY DESCRIPTION OF SERVICE QTY RATE AMOUNT

Shannon R. Moore v. Reneau Longoria, et al

07/09/2021 Service Service of Summons to Reneau Longoria, Beverly, 1 65.00 65.00
MA
07/09/2021 Service Service of Summons to US Bank c/o Reneau 1 35,00 35,00

Longoria, Beverly, MA

PAY BY CREDIT CARD AT: BALANCE DUE $100.00
www. paypal. me/allstateconstables

Thanks for your business!

Adam Loomis, President
All State Constables, Inc,

Page 1 of 4
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 43 0f 63 PagelD#: 74

Moore Court: Claimant No. RF 479 918 022 US in ‘Maine Court’ at People’s Public
Venue called 205 Newbury Street, Courthouse, Portland , Maine a/k/a Cumberland County
Courthouse, before Superior Court at Docket PORSC-CV-2021-

County of , SS.
On (date), “i”, (Server’s

Printed Name) , served the Claim (and Summons, and Notice ) upon the (circle)}(1) >

Wrongdoer: John/Jane Doe; an unidentified Man/[Wo]man and; JOHN/JANE DOE; AN
UNIDENTIFIED PERSON; OWNER and or CREATOR and or PRINCIPAL of U.S. BANK N.
A., AS TRUSTEE FOR LSF9 MASTER PARTICIPATION TRUST; rongdoer:

eneau J. Longoria; [a] [Wo]man; RENEAU J. LONGORIA; [A] PERSON; PURPORTED
AGENT FOR JOHN/JANE DOE; purported Agent for said John/Jane Doe; at the work/firm
address of Doonan, Graves & Longoria, LLC, 100 Cummings Center, Suite 225D, Bever ¥;

Massachusetts [01915]

to the above-named Wrongdoer in hand.

  
     

to (name), a man/woman or suitable age

and discretion who was at living at Wrongdoer’s usual place of living.
to (name), who is authorized to receive
service for Wrongdoer.

by (describe other manner of service):

 

Costs of Service:

 

 

   

 

 

 

 

 

 

Service: $

Travel: $

Postage: $

Other $ Server ’s Signature

Total: $
Printed name and title
Server's address

State of , County of Date:

Personally appeared the above named (Server's Printed

 

Name), did acknowledge the for foregoing instrument to be of her/his free act and deed.

Sworn to and subscribed before me this _day month year,

 

Notary Public/Attorney at Law
Printed Name SEAL
My Commission expires
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 44 o0f63 PagelD#: 75

Moore Court: Claimant No. RF 479 918 022 US in ‘Maine Court’ at People’s Public
Venue called 205 Newbury Street, Courthouse, Portland , Maine a/k/a Cumberland County

County of , 8.

On (date), “i”, (Server's
Printed Name) , served the Claim (and Summons, and Notice ) upon the (circle) (1)
Wrongdoer: John/Jane Doe; an unidentified Man/[Wo]man and; JOHN/JANE DOE; AN
UNIDENTIFIED PERSON; OWNER and or CREATOR and or PRINCIPAL of U.S. BANK N

TEE FOR LSF9 MASTER PARTICIPATION TRUST;42) Wrongdoer: (€)
eneau J. Longoria; [a] [Wo}man; RENEAU J. LONGORIA; [A] PERSON; PURPORTED

        
   

 

address of Doonan, Graves & fcauats LLC, ummings Center, Suite 225D, Beverly,
assachuse
—

_._ to the above-named Wrongdoer in hand.
to (name), a man/woman or suitable age
and discretion who was at living at Wrongdoer’s usual place of living.

to (name), who is authorized to receive
service for Wrongdoer.

by (describe other manner of service):

 

Costs of Service:

 

 

 

 

 

 

 

 

 

 

 

Service: $
Travel: $
Postage: $
Other $ Server's Signature
Total: $
Printed name and title
Server’s address
State of County of Date:
Personally appeared the above named (Server 's Printed
Name); did acknowledge the for foregoing instrument to be of her/his free act and deed.
Sworn to and subscribed before me this __day month year.
Notary Public/Attorney at Law
Printed Name SEAL

My Commission expires
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 450f63 PagelD#: 76

 

Exhibit B

 

 

 
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 46 of 63 PagelD#: 77

File on Demand

“4”: [Wo]man; Shannon;

under duress; aggrieved; wronged; harmed;
[Claimant]: Prosecutor

 

Moore Court: Claimant No. RF 479 918 022 US at:
in ‘Maine Court’ at public venue called 205
Newbury Street, Courthouse, Portland , Maine
a/k/a Cumberland County Courthouse, Portland
And In ‘Federal Court’ at
2:19-cv-00157-JAW
Edward T. Gignoux U.S. Courthouse
claim of conusance

John/Jane Doe; an unidentified Man/[wo]man and;
JOHN/JANE DOE; AN UNIDENTIFIED
PERSON; OWNER and or CREATOR and or
PRINCIPAL of U.S. BANK N. A., AS
TRUSTEE FOR LSF9 MASTER
PARTICIPATION TRUST: and; Reneau J.

 

 

 

Longoria; [a] [wo]man; RENEAU J. LONGORIA; Superior Court
A PERSON; PURPORTED AGENT FOR PORSC-CV-2021-_ |
JOHN/IANE DOE; (verified)

claim: wrong of trespass, forgery
Notice: Moore Court Registered
action is claim by man,
not complaint
‘Plaintiff’ Defendant’ do not apply

Each Unnamed Wrongdoer (1-99); and; EACH
UNNAMED WRONGDOER; PERSON AS
PURPORTED AGENT FOR JOHN/JANE DOE
(1-99); Wrongdoers;

eet eee ee eet ee ee ee eet eee

 

Notice: Moore Court Registered

The Moore Court presents notice:

Firstly: “4”: [wo]man; say with the mailing of this communication by way of United
States Post Office Registered Mail # RF 479 918 022 US, the Moore Court: Claimant No. RF
479 918 022 US, my common law right, creation and property, is hereby ‘registered’ with the
Cumberland County a/k/a People’s Public Venue, Courthouse with address 205 Newbury Street,
Portland, Maine.

In like manner: Maine Title 10 § 1532. Common law rights

Nothing in this chapter shall adversely affect the rights or the enforcement of rights in marks
acquired in good faith at common law at any time before or after the enactment of this chapter.

 

Secondly: _ i, say here, and will testify in open court, that all herein be true

Date: /~/€-20Z/

 
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 47 of 63 PagelD#: 78

File on Demand

 

Gee9o,

1”: [wo]man; Shannon;
under duress; aggrieved; wronged; harmed;
[Claimant]: Prosecutor

in ‘Maine Court’ at public venue called 205
Newbury Street, Courthouse, Portland , Maine

And In ‘Federal Court’ at
2:19-cv-00157-JAW
Edward T, Gignoux U.S. Courthouse

John/Jane Doe; an unidentified Man/[wo]man and;
JOHN/JANE DOE; AN UNIDENTIFIED
PERSON; OWNER and or CREATOR and or

 

Moore Court: Claimant No. RF 479 918 022 US at:

a/k/a Cumberland County Courthouse, Portland

 

 

PRINCIPAL of U.S. BANK N. A., AS claim of conusance
TRUSTEE FOR LSF9 MASTER

PARTICIPATION TRUST; and; Reneau J. ;

Longoria; [a] [wo]man; RENEAU J. LONGORIA; Superior Court

A PERSON; PURPORTED AGENT FOR PORSC-CV-2021-— |
JOHN/JANE DOE; (verified)

claim: wrong of trespass, forgery
Notice: Chief Prosecutor
action is claim by man,
not complaint
‘Plaintiff/’ Defendant’ do not apply

Each Unnamed Wrongdoer (1-99); and; EACH
UNNAMED WRONGDOER; PERSON AS
PURPORTED AGENT FOR JOHN/JANE DOE
(1-99); Wrongdoers;

mee ee eee ee ee ee ee eee

 

Notice: Chief Prosecutor

The Moore Court presents notice:

Firstly: “4”: [wo]man; say the chief Prosecutor of the Moore Court: Claimant No. RF 479
918 022 US Claim (not complaint) is “i”: [Wo]man; Shannon.

Secondly: “1”: [wo]man; say all communications between the peoples of this original
jurisdiction of Man action and the Moore Court are required to be directed to “i: [Wo]man;

Shannon.

Thirdly: i, Say here, and will testify in open court, that all herein be true

Date: 7-]Z2-ZoT |

 
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 48 0f 63 PagelD#: 79

File on Demand

 

Moore Court: Claimant No. RF 479 918 022 US at:
in ‘Maine Court’ at public venue called 205
Newbury Street, Courthouse, Portland , Maine
a/k/a Cumberland County Courthouse, Portland
And In ‘Federal Court’ at
2:19-cv-00157-JAW
Edward T. Gignoux U.S. Courthouse

“7”; [wo]man; Shannon;
under duress; aggrieved; wronged; harmed;
[Claimant]: Prosecutor

John/Jane Doe; an unidentified Man/[wo}man and;
JOHN/JANE DOE; AN UNIDENTIFIED
PERSON; OWNER and or CREATOR and or

 

 

 

PRINCIPAL of U.S. BANK N. A., AS claim of conusance
PARTICIPATION TRUST; and; Reneau J. =

Longoria; [a] [wo}man; RENEAU J. LONGORIA; Superior Court

A PERSON; PURPORTED AGENT FOR PORSC-CV-2021-— |
JOHIN/JANE DOE; (verified)

claim: wrong of trespass, forgery
notice: jurisdiction
action is claim by man,
not complaint
‘Plaintiff’ /’ Defendant’ do not apply

Each Unnamed Wrongdoer (1-99); and; EACH
UNNAMED WRONGDOER; PERSON AS
PURPORTED AGENT FOR JOHN/JANE DOE

)
)
)
)
)
)
)
TRUSTEE FOR LSF9 MASTER )
)
)
)
)
)
)
(1-99); Wrongdoers;

 

notice: jurisdiction
The Moore Court presents notice:
Firstly: i, woman, lay ‘my case’, [suit; accoutrements; &cs...] into ‘Maine Court’;
Secondly: i, pay money into [a] ‘Maine Court’

 

“A party paying money into Court, admits the jurisdiction of such Court, and can not plead
abatement to it” ~ J. Chittv og. 444(1851)

Thirdly: ‘Maine Court’, is a ‘court of record’, a court of law;

 

 

 

 

Maine Title 16: COURT PROCEDURE — EVIDENCE, Chapter 3: RECORDS AND OTHER DOCUMENTS, Subchapter 2:
JUDICIAL NOTICE § 402 Common law and statutes — Every court of this State shall take judicial notice of the
common law and statutes of every state, territory and other jurisdiction of the United States.

 

 

 

Fourthly: Ina ‘court of record’, the magistrate is independent of the tribunal.
Blacks Law Dictionary, 4°" Ed. Pg. 1014

 

 

 

 

Fifthly: A ‘court of record’; acts in accordance with common law;

 

 

Blacks Law Dictionary, 4" Ed. Pg. 1014

 

 

Seventh Amendment

 

 

 

 

Sixthly: Suits in common law, the right of trial by jury shall be preserved.

Seventhly: The jury can take upon themselves and determine at their own hazard, the questions of fact
and law; [cf Littleton § 386 ; Bl. Comm. § 378];

Eighthly: i, say here, and will testify in open court, that all herein be true

Date: 7-/Z-20@/

  
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 49 0f 63 PagelD #: 80

File on Demand

“7*: [wo]man; Shannon;

under duress; aggrieved; wronged; harmed;
[Claimant]: Prosecutor

 

Moore Court: Claimant No. RF 479 918 022 US at:
in ‘Maine Court’ at public venue called 205
Newbury Street, Courthouse, Portland , Maine
a/k/a Cumberland County Courthouse, Portland
And In ‘Federal Court’ at
2:19-cv-00157-JAW
Edward T. Gignoux U.S. Courthouse
claim of conusance

)

)

)

John/Jane Doe; an unidentified Man/[wo]man and; :
JOHN/JANE DOE; AN UNIDENTIFIED

PERSON; OWNER and or CREATOR and or

PRINCIPAL of U.S. BANK N. A., AS )

TRUSTEE FOR LSF9 MASTER )

)

)

)

)

)

)

)

)

 

 

 

‘ PARTICIPATION TRUST; and; Reneau J.

Longoria; [a] [wo]man; RENEAU J. LONGORIA; Superior Court
A PERSON; PURPORTED AGENT FOR PORSC-CV-2021-—
JOHN/JANE DOE; (verified)

claim: wrong of trespass, forgery
notice: venue
action is claim by man,
not complaint
‘Plaintiff’ Defendant’ do not apply

Each Unnamed Wrongdoer (1-99); and; EACH
UNNAMED WRONGDOER; PERSON AS
PURPORTED AGENT FOR JOHN/JANE DOE
(1-99); Wrongdoers;

 

notice: venue
The Moore Court presents notice:

Firstly: “i”: woman, enter ‘my case’, [suit; accoutrements; &cs...] into ‘Maine Court’;
Secondly: ‘Maine Court’ is to convene a#, a public courthouse (venue);
Thirdly: The public courthouse, in where [‘my case’] lies, is known as a maine court.
Fourthly: The maine court is at a location also referred to as:

e ‘Maine Superior Court, Portland, Maine’

e ‘Cumberland County Courthouse, 205 Newbury St.’

e ‘Cumberland County Superior Court, Portland, Maine’

Fifthly: The name of the public courthouse varies but, at all times [‘my case’] lies ‘in
Maine Court’;

Sixthly: i, say here, and will testify in open court, that all herein be true

Date: 7 “El COZ

 
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 50of63 PagelD#: 81

File on Demand

“i”: [wo]man; Shannon;

under duress; aggrieved; wronged; harmed;
[Claimant]: Prosecutor

 

Moore Court: Claimant No. RF 479 918 022 US at:
in ‘Maine Court’ at public venue called 205
Newbury Street, Courthouse, Portland , Maine
a/k/a Cumberland County Courthouse, Portland
And In ‘Federal Court’ at
2:19-cv-00157-JAW
Edward T, Gignoux U.S. Courthouse
claim of conusance

John/Jane Doe; an unidentified Man/[wo]man and;
JOHN/JANE DOE; AN UNIDENTIFIED
PERSON; OWNER and or CREATOR and or
PRINCIPAL of U.S. BANK N. A., AS
TRUSTEE FOR LSF9 MASTER
PARTICIPATION TRUST; and; Reneau J.

 

 

 

Longoria; [a] [wo]man; RENEAU J, LONGORIA; Superior Court
A PERSON; PURPORTED AGENT FOR PORSC-CV-2021-— |
JOHN/JANE DOE; (verified)

claim: wrong of trespass, forgery
notice: right to pursue claim
action is claim by man,
not complaint
‘Plaintiff’ /’ Defendant’ do not apply

Each Unnamed Wrongdoer (1-99); and; EACH
UNNAMED WRONGDOER; PERSON AS
PURPORTED AGENT FOR JOHN/JANE DOE
(1-99); Wrongdoers;

Mer et ee eee ee ee ee ee ee ee

 

notice: right to pursue claim

In regards to: ‘right to pursue claim’

“7°: woman; now require the “Office of the Court Clerk’, for the ‘Superior Court’ of
Cumberland County, Maine, to not interfere with my right to pursue a claim:

fags of med.uscourts.gov

“,..dfyou are unable to find an attorney to represent you,
you have the right to pursue your claim(s) in the court by

appearing without representation...”

i, say here, and will verify in open court, that all herein be true:

Date: 72-2021 Wrons : Aettgte Th POS

Shannon Moor
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 51o0f63 PagelD #: 82

File on Demand

“9”: [wo]man; Shannon;

under duress; aggrieved; wronged; harmed;
[Claimant]: Prosecutor

 

Moore Court: Claimant No. RF 479 918 022 US at:
in ‘Maine Court’ at public venue called 205
Newbury Street, Courthouse, Portland , Maine
a/k/a Cumberland County Courthouse, Portland
And In ‘Federal Court’ at
2:19-cv-00157-JAW
Edward T. Gignoux U.S. Courthouse
claim of conusance

)

)

)

John/Jane Doe; an unidentified Man/[wo]man and;
JOHN/JANE DOE; AN UNIDENTIFIED

PERSON; OWNER and or CREATOR and or )

PRINCIPAL of U.S. BANK N. A., AS )

TRUSTEE FOR LSF9 MASTER )

PARTICIPATION TRUST; and; Reneau J. )

)

)

)

)

)

)

)

 

 

 

Longoria; [a] [wo]man; RENEAU J. LONGORIA; Superior Court
A PERSON; PURPORTED AGENT FOR PORSC-CV-2021- |
JOHN/JANE DOE; (verified)

claim: wrong of trespass, forgery
Notice: Property
action is claim by man,
not complaint
‘Plaintiff’ /’ Defendant’ do not apply

Each Unnamed Wrongdoer (1-99); and; EACH
UNNAMED WRONGDOER; PERSON AS
PURPORTED AGENT FOR JOHN/JANE DOE
(1-99); Wrongdoers;

 

Notice: Property

The Moore Court delivers notice;

Firstly: “4°: [wo]man; declare: [my] property is all that i say is exclusive to i and
excludes all others: examples - hopes, dreams, possessions, rights etc..

Secondly: “7”: [wo]man; say this case is [my] property, i created it and i own it; i have
contract with this People’s Public Courthouse Venue at 205 Newbury Street, Portland for an un-
interfered trial by jury, before a court of record and law where a man/[wo]man can be heard,
where the jury of my people peers are the sole trier of facts and law.

Thirdly: “7”: [wo]man; say i have the right, power and authority to create and administrate
[my] Moore Court: Claimant No. RF 479 918 022 US case at the People’s Public Venue
Courthouse at 205 Newbury Street, Portland at Docket PORSC-CV-2021-

Fourthly: “7; [wo]man; say [my] case, [my] property, is not ia Superior Court but before
the Court at the Peoples Public Venue Courthouse at 205 Newbury Street, Portland, Maine.

Fifthly: i, say here, and will testify in open court, that all herein be true

Date: /-12 “Zot

 
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page62o0f63 PagelD#: 83

File on Demand

 

66599,

i”: [wo]man; Shannon;
under duress; aggrieved; wronged; harmed;
[Claimant]: Prosecutor

| Moore Court: Claimant No. RF 479 918 022 US at:
in ‘Maine Court’ at public venue called 205
Newbury Street, Courthouse, Portland , Maine
a/k/a Cumberland County Courthouse, Portland
And In ‘Federal Court’ at
2:19-cv-00157-JAW
Edward T. Gignoux U.S. Courthouse
claim of conusance

John/Jane Doe; an unidentified Man/[wo]man and;
JOHN/TANE DOE; AN UNIDENTIFIED
PERSON; OWNER and or CREATOR and or
PRINCIPAL of U.S. BANK N. A., AS
TRUSTEE FOR LSF9 MASTER

 

 

 

PARTICIPATION TRUST; and; Reneau J.

Longoria; [a] [wo]man; RENEAU J. LONGORIA; Superior Court
A PERSON; PURPORTED AGENT FOR PORSC-CV-2021-— |
JOHN/JANE DOE; (verified)

claim: wrong of trespass, forgery
Notice: Interference
action is claim by man,
not complaint
‘Plaintiff’ /’"Defendant’ do not apply

Each Unnamed Wrongdoer (1-99); and; EACH
UNNAMED WRONGDOER; PERSON AS
PURPORTED AGENT FOR JOHN/JANE DOE
(1-99); Wrongdoers;

Se Set ewe Sm Se Ne ee ee

 

Notice: Interference

The Moore Court delivers notice;

“7”: man/[wo]man; declare: any interference of; for, or; with the enjoyment of [my]
property [the exercise of right(s)], by any qualified Employee, of court, will be held liable for
damages due to injury and/or harm, resulting from or arising out of ANY tortuous act, error, or
omission of the individual [‘trespass upon the Case’);

i, will require: compensation of one-dollar for every second (viz., moment in Time) for any
trespass;

Date: Le '-20Z) Wy, med rae A’ é pits >:

Shannon Moor

 
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page'530f 63 PagelD #: 84

File on Demand

“i”: [wo]man; Shannon;

under duress; aggrieved; wronged; harmed;
[Claimant]: Prosecutor

 

Moore Court. Claimant No, RF 479 918 022 US at:
in ‘Maine Court’ at public venue called 205
Newbury Street, Courthouse, Portland , Maine
a/k/a Cumberland County Courthouse, Portland
And In ‘Federal Court’ at
2:19-cv-00157-JAW
Edward T. Gignoux U.S. Courthouse
claim of conusance

John/Jane Doe; an unidentified Man/[wo]man and;
JOHN/JANE DOE; AN UNIDENTIFIED
PERSON; OWNER and or CREATOR and or

)

)

)

)

)

)

PRINCIPAL of U.S. BANK N, A., AS )
TRUSTEE FOR LSF9 MASTER )
PARTICIPATION TRUST; and; Reneau J. )
)

)

)

)

)

)

)

 

 

 

Superior Court
PORSC-CV-2021-— |
(verified)
claim: wrong of trespass, forgery
Notice: Signatures
action is claim by man,
not complaint

‘Plaintiff’ /’ Defendant’ do not apply

Longoria; [a] [wo]man; RENEAU J. LONGORIA;
A PERSON; PURPORTED AGENT FOR
JOHN/JANE DOE;

Each Unnamed Wrongdoer (1-99); and; EACH
UNNAMED WRONGDOER; PERSON AS
PURPORTED AGENT FOR JOHN/JANE DOE
(1-99); Wrongdoers;

 

Notice: Signatures

The Moore Court presents notice:

Firstly: “7: [wo]man; declare: all documents (including recommendations and
orders) being placed into the ‘case’ file to have affixed upon it a “wet-ink” (blue,
red or purple ink) signature of its creator, (NO RUBBER STAMPS) all
documents submitted without ‘wet-ink” (blue, red or purple ink) signature the
Court will take notice as a contempt of court and will be VOID;

Secondly: i, say here, and will testify in open court, that all herein be true

Date: “7/2 -ZoZy Pox : to

Shannon Moore

 
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Pagei54o0f63 PagelD#: 85

File on Demand
“7”: [wo]man; Shannon;
under duress; aggrieved; wronged; harmed;

[Claimant]: Prosecutor

 

Moore Court: Claimant No. RF 479 918 022 US at:
in ‘Maine Court’ at public venue called 205
Newbury Street, Courthouse, Portland , Maine
a/k/a Cumberland County Courthouse, Portland
And In ‘Federal Court’ at
2:19-cv-00157-JAW
Edward T. Gignoux U.S. Courthouse
claim of conusance

John/Jane Doe; an unidentified Man/[wo]man and;
JOHN/JANE DOE; AN UNIDENTIFIED
PERSON; OWNER and or CREATOR and or
PRINCIPAL of U.S. BANK N. A., AS
TRUSTEE FOR LSF9 MASTER
PARTICIPATION TRUST; and; Reneau J.

 

 

 

Longoria; [a] [wo]man; RENEAU J. LONGORIA; Superior Court
A PERSON; PURPORTED AGENT FOR PORSC-CV-2021-— |
JOHN/JANE DOE; (verified)

claim: wrong of trespass, forgery
Notice: Verification
action is claim by man,
not complaint
‘Plaintiff’ Defendant’ do not apply

Each Unnamed Wrongdoer (1-99); and; EACH
UNNAMED WRONGDOER; PERSON AS
PURPORTED AGENT FOR JOHN/JANE DOE
(1-99); Wrongdoers;

Name et eet ee eee ee ee ee ee ee

 

Notice: Verification

The Moore Court presents notice:

Firstly: “1: [wo]man; declare: all documents (including recommendations and
orders) being placed into the ‘case’ are to be verified in open court, under oath
and affirmation, all documents submitted without verification Court will take

notice as a contempt of court and will be Void;

Secondly: i, say here, and will testify in open court, that all herein be true

Date: Tt "COL LY ; | Yy, - wll, bi
Shannon Moor - to oe
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 55o0f63 PagelD #: 86

File on Demand

“7: [wo]man; Shannon;

under duress; aggrieved; wronged; harmed;
[Claimant]: Prosecutor

 

Moore Court: Claimant No. RF 479 918 022 US at:
in ‘Maine Court’ at public venue called 205
Newbury Street, Courthouse, Portland , Maine
a/k/a Cumberland County Courthouse, Portland
And In ‘Federal Court’ at
2:19-cv-00157-JAW
Edward T. Gignoux U.S. Courthouse
claim of conusance

)

)

)

John/Jane Doe; an unidentified Man/[wo]man and;
JOHN/JANE DOE; AN UNIDENTIFIED

PERSON; OWNER and or CREATOR and or )

PRINCIPAL of U.S. BANK N. A., AS )

TRUSTEE FOR LSF9 MASTER )

)

)

)

)

)

)

)

)

 

 

 

PARTICIPATION TRUST; and; Reneau J.

Longoria; [a] [wo]man; RENEAU J. LONGORIA; Superior Court
A PERSON; PURPORTED AGENT FOR PORSC-CV-2021-_ |
JOHN/JANE DOE; (verified)

claim: wrong of trespass, forgery
Notice: Sealed Case File
action is claim by man,
not complaint
‘Plaintiff’/’ Defendant’ do not apply

Each Unnamed Wrongdoer (1-99); and; EACH
UNNAMED WRONGDOER; PERSON AS
PURPORTED AGENT FOR JOHN/JANE DOE
(1-99); Wrongdoers;

 

Notice: Sealed Case File

The Moore Court presents notice:

Firstly: “7"; [wo]man; declare: the [‘my case’] file is to remain sealed and not to be
interfered with by People’s Public Venue Court employee/s, without [my] consent, until the
matter is at open court trial by jury where the jury is the sole trier of facts and law.

Secondly: i, say here, and will testify in open court, that all herein be true

Shannon Mo

Date: 7 /2-Zo z/ : ae ae

 
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 56 of 63 PagelD #: 87

File on Demand

“7"; [wo]man; Shannon;

under duress; aggrieved; wronged; harmed;
[Claimant]: Prosecutor

 

Moore Court: Claimant No. RF 479 918 022 US at:
in ‘Maine Court’ at public venue called 205
Newbury Street, Courthouse, Portland , Maine
a/k/a Cumberland County Courthouse, Portland
And In ‘Federal Court’ at
2:19-cv-00157-JAW
Edward T. Gignoux U.S. Courthouse
claim of conusance

John/Jane Doe; an unidentified Man/[wo]man and;
JOHN/JANE DOE; AN UNIDENTIFIED
PERSON; OWNER and or CREATOR and or
PRINCIPAL of U.S. BANK N. A., AS
TRUSTEE FOR LSF9 MASTER
PARTICIPATION TRUST; and; Reneau J.

 

 

 

Longoria; [a] [wo]man; RENEAU J. LONGORIA; Superior Court
A PERSON; PURPORTED AGENT FOR PORSC-CV-2021-—
JOHN/JANE DOE; (verified)

claim: wrong of trespass, forgery
notice: ‘record’ is spoken
action is claim by man,
not complaint
‘Plaintiff’ /’ Defendant’ do not apply

Each Unnamed Wrongdoer (1-99); and; EACH
UNNAMED WRONGDOER; PERSON AS
PURPORTED AGENT FOR JOHN/JANE DOE
(1-99); Wrongdoers;

Smee mee eee ee ee ee ee ee ee

 

notice: ‘record’ is spoken
The Moore Court presents notice:

Firstly: “7”: [wo]man; declare: the ‘record’ of this common law tort claim of wrong of
trespass, forgery is comprised only of “in court spoken testimony” by man/[wo]man with

competency and capacity to act as witness with firsthand personal knowledge

Secondly: “i”: man/[wo]man; say communications or artifacts emanating from sources
foreign to the “open court” proceedings before the trial by jury peoples; are not part of the
record; are not “pressed upon” the record; are not yet determined facts and law by the peoples of

my peers making the trial by jury.

Thirdly: i, say here, and will testify in open court, that all herein be true

Date: “/-12-COT/ Herne: Prernrrne = A. :
S Sha

hannon Moore
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 57 of63 PagelD#: 88

File on Demand

“7: [wo]man; Shannon;

under duress; aggrieved; wronged; harmed;
[Claimant]: Prosecutor

 

Moore Court. Claimant No. RF 479 918 022 US at:
in ‘Maine Court’ at public venue called 205
Newbury Street, Courthouse, Portland , Maine
a/k/a Cumberland County Courthouse, Portland
And In ‘Federal Court’ at
2:19-cv-00157-JAW
Edward T. Gignoux U.S. Courthouse
claim of conusance

John/Jane Doe; an unidentified Man/[wo]man and;
JOHN/JANE DOE; AN UNIDENTIFIED
PERSON; OWNER and or CREATOR and or
PRINCIPAL of U.S. BANK N. A., AS
TRUSTEE FOR LSF9 MASTER
PARTICIPATION TRUST; and; Reneau J.

 

 

 

Longoria; [a] [wo]man; RENEAU J. LONGORIA; Superior Court
A PERSON; PURPORTED AGENT FOR PORSC-CV-2021- |
JOHN/JANE DOE; (verified)

claim: wrong of trespass, forgery
hot: é/Order: Presider (Magistrate)
action is claim by man,
not complaint
‘Plaintiff /’ Defendant’ do not apply

Each Unnamed Wrongdoer (1-99); and; EACH
UNNAMED WRONGDOER; PERSON AS
PURPORTED AGENT FOR JOHN/JANE DOE
(1-99); Wrongdoers;

em ee eet net Nee ee ee ee ee ee ee ee

 

Nekiwe /Order: Presider (Magistrate)

The Moore Court requires [a] Presider (“a court of record”: non-interfering; Magistrate),

 

of 28 U.S.C. 1 § 636(b)(1)

 

 

 

It has come to the attention of said Court, the services of [a] Presider (cf, [a] Magistrate to act as
1* witness and not interfere with the trier of facts and law: the people of the jury) is required.

Attached is order for Superior Court Venue to fill the position for qualified venue employee
man/woman who believes he/she is qualified to minister the affairs of “a court of record”; 1*
witness; Presider (Magistrate).

His/Her (honorable) services, will please said Moore Court;

Upon said qualification; the Moore Court requires ‘office of the clerk’ to assign position of
Presider (Magistrate) within [‘our case’].

Date: 7 12 La Z) Lteape : Sparen KR dec
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Pagej58 0f 63 PagelD #: 89

File on Demand

4’: Two]man; Shannon;

under duress; aggrieved; wronged; harmed;
[Claimant]: Prosecutor

 

Moore Court: Claimant No. RF 479 918 022 US at:
in ‘Maine Court’ at public venue called 205
Newbury Street, Courthouse, Portland , Maine
a/k/a Cumberland County Courthouse, Portland
And In ‘Federal Court’ at
2:19-cv-00157-JAW
Edward T. Gignoux U.S. Courthouse
claim of conusance

)

)

)

John/Jane Doe; an unidentified Man/{wo]man and; |
JOHN/JANE DOE; AN UNIDENTIFIED

PERSON; OWNER and or CREATOR and or )

PRINCIPAL of U.S. BANK N. A., AS )

TRUSTEE FOR LSF9 MASTER )

PARTICIPATION TRUST; and; Reneau J. )

)

)

)

)

)

)

)

 

 

 

Longoria; [a] [wo]man; RENEAU J. LONGORIA; Superior Court
A PERSON; PURPORTED AGENT FOR PORSC-CV-2021-- |
JOHN/JANE DOE; (verified)

claim: wrong of trespass, forgery
Order for Presider (Magistrate)
action is claim by man,
not complaint
‘Plaintiff’ /’ Defendant’ do not apply

Each Unnamed Wrongdoer (1-99); and; EACH
UNNAMED WRONGDOER; PERSON AS
PURPORTED AGENT FOR JOHN/JANE DOE
(1-99); Wrongdoers;

 

Order for Presider (Magistrate)

It is Ordered that the following named qualified employees of the Corporation associated with
Maine Superior Court at the People’s Public Venue Courthouse at 205 Newbury Street, Portland,
Maine, will serve as shown below.

Both 1% and 2"4 witnesses herein shall not interfere with the Moore Court People’s Public Venue
Courthouse contracted right to trial by jury in court of record and common law (no statutes, no
Plaintiffs/Defendants), where the Presider (Magistrate) is independent from the trier of facts and
law, the people of the jury.

Date: 7-2-2022) Moves: \Prmnen-K

 

 

 

Shannon Moore
Date: By: (wet ink Signature)
Printed Name: SEAL
Presider (Magistrate) as 1°* Witness
Date: By: (wet ink Signature)
Printed Name: SEAL

Clerk as 2"4 Witness
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 59o0f63 PagelD #: 90

File on Demand

 

Moore Court: Claimant No. RF 479 918 022 US at:
in ‘Maine Court’ at public venue called 205
Newbury Street, Courthouse, Portland , Maine
a/k/a Cumberland County Courthouse, Portland
And In ‘Federal Court’ at
2:19-cv-00157-JAW
Edward T. Gignoux U.S. Courthouse
claim of conusance

“9: [wo]man; Shannon;
under duress; aggrieved; wronged; harmed;
[Claimant]: Prosecutor

John/Jane Doe; an unidentified Man/[wo]man and;
JOHN/JANE DOE; AN UNIDENTIFIED
PERSON; OWNER and or CREATOR and or
PRINCIPAL of U.S. BANK N, A., AS

 

 

 

PARTICIPATION TRUST; and; Reneau J.

Longoria; [a] [vo]man; RENEAU J. LONGORIA: Superior Court

A PERSON; PURPORTED AGENT FOR PORSC-CV-2021-— |
JOHN/JANE DOE; (verified)

Each Unnamed Wrongdoer (1-99); and; EACH claim: wrong of trespass, forgery
UNNAMED WRONGDOER; PERSON AS _ hotice: bond
PURPORTED AGENT FOR JOHN/JANE DOE action is claim by man,
(1-99); Wrongdoers; not complaint

)
)
)
)
)
)
)
TRUSTEE FOR LSF9 MASTER )
)
)
)
)
)
)
)
)

‘Plaintiff’ /’ Defendant’ do not apply

 

notice: bond
The Moore Court presents notice:

Firstly: “1”: [wo]man; say my word is my bond for this [‘my case’] file.

Secondly: “i”: [wo]man; say i shall settle-up with any man/[wo]man, who, with firsthand
personal knowledge, makes verified claim of his/her harm/injury/damage and provides to i

his/her “sworn true bill of accrued debt” so i may settle-up.

Thirdly: i, say here, and will testify in open court, that all herein be true

Date: /-(Z-ZoTt 2 PON ~ a Soy

Shannon M
 

Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 60 o0f63 PagelD#: 91

CV-al-379

 

This summary sheet and the information it contains do not replace or supplement the filing and service of pleadings or other papers
as required by the Maine Rules or by law. This form is required for the Clerk of Court to initiate or update the civil docket. The
information on this summary sheet is subject to the requirements of (M_R. Civ, P. 11].

h

COUNTY OF FILING OR DISTRICT COURT JURISDICTION (“X” the appropriate box and enter the County or location)

 

 

Bs Superior Court County:
District Court Location (city/town):

NATURE OF THE FILING
be Initial Claim
Third-Party Claim

CJ Cross-Claim or Counterclaim

[_] Reinstated or Reopened case: Docket Number:

 

 

If filing a second or subsequent Money Judgment Disclosure, give the

docket number of the first disclosure.)

[_] REAL ESTATE OR TITLE TO REAL ESTATE IS INVOLVED

MOST DEFINITIVE NATURE OF ACTION

 

Initial Claim: A Claim filed as an original
proceeding. A filing fee is required.

Third-Party Claim: An original Wrongdoer’s
action against a third party that was not part of
the original proceeding. A filing fee is required.
Cross-Claim: An original Wrongdoer’s claim
against another original defendant. No
additional fee is required.

Counterclaim: An original Wrongdoer’s claim
against an opposing party. No additional fee is
required.

Reinstated or Reopened Case: Money Judgment
Disclosures or post-judgment motions.

 

 

(“X” in ONE box. If the case fits more than one nature of action, select the one that best describes the cause of action.)

GENERAL CIVIL
Constitutional/Civil Rights
| Constitutional/Civil Rights
Contract

CJ Contract
Declaratory/Equitable Relief
[_] Declaratory Judgment
[_] General Injunctive Relief
[_] Other Equitable Relief
Non-Personal Injury Torts
[_] Auto Negligence

[_] Libel/Defamation

[_] Other Negligence

[_] Other Non-Personal Injury Tort
Personal Injury Torts

[_] Assault/Battery

[_] Auto Negligence

L] Domestic Tort

[_] Medical Malpractice

CJ Other Negligence

J4 Other Personal tnjury Tort
i

Product Liability
[_] Property Negligence

APPEALS (ADR EXEMPT)

[_] Administrative Agency (80C)
[_] Governmental Body (808)
[_] Other Appeal

X - Private right [of action]: forgery

Statutory Actions

[[] Freedom of Access

(J other Statutory Action
[_] Unfair Trade Practice
Miscellaneous Civil

[_] Administrative Warrant

|_| Appointment of Receiver

|_| Arbitration Awards
|] Common Law Habeas Corpus

[_] Debt Collection

{_] Brought by a debt collector as
defined by 32 M.R.S. § 11002

Drug Forfeiture

Foreign Deposition

Foreign Judgments

HIV Testing

Land Use Enforcement (80K)
Minor Settlements

[_] Other Civil

[_] Other Forfeiture/Property Libel
iy Pre-Action Discovery

[_] Prisoners Transfers

[_] Shareholders’ Derivative Action

L_}

LILIC TI

 

 

CHILD PROTECTIVE CUSTODY
[_] Non-DHHS Protective Custody

/

REAL ESTATE

Foreclosures

[_] Foreclosure (ADR exempt)
[_] Foreclosure (Diversion eligible)
[_] Foreclosure (Other)

Title Actions

LJ Boundary

[_] Easement

__] Eminent Domain

|] Quiet Title

Miscellaneous Real Estate

| Abandoned Road

Adverse Possession

[_] Equitable Remedy

| Mechanics Lien

[_] Nuisance

| Other Real Estate

4 Partition

[_] Trespass

 

SPECIAL ACTIONS
[| Money Judgment Disclosure

/

X - trail by Jury Demand, court of record at common law

 

 

en sti] C

 
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 61 of 63 PagelD #: 92
/

 

 

 

Vi. Like manner [IV.R. Civ. P. 16B ALTERNATIVE DISPUTE RESOLUTION (ADR)]
(] | certify [that pursuant to MLR. Civ. P. 16B(b)], this case is exempt from a required ADR process because
(‘X” one box below):
[_] It falls within an exemption listed above (it is an appeal or an action for non-payment of a note in a secured
transaction).
[] The Claimant or Wrongdoer is incarcerated in a local, state, or federal facility.
[] The parties have participated in a statutory pre-litigation screening panel process with (name of panel chair)
that concluded on (date of panel finding - mm/dd/vyyy)
LC] The parties have participated in a formal ADR process with (name of neutral)

 

 

on (date — mm/dd/vyyy)
[-] The Claimant's likely damages will not ‘exceed $30,000 & the Claimant requests an exemption.

CI The action does not include ADR [pursuant to M.R. Civ. P. 16(a)(1)).
=)

3 There is other good cause for an exemption tio

 

Vil. Claimant and Wrongdoer contact information

if you need additional space, list additional parties on an attachment and note "see attachment" in the appropriate section.

 

Please note: If a party is a government agency, use the full agency name or the standard abbreviation. If the party
is an official within a government agency, identify the agency first and then the official, giving both name and title.

 

 

 

 

 

(a) Claimant(s)
(‘X” the box below to indicate the party type associated with the filing)
Claimant(s)
(| 3rd-Party Claimant(s) In the Court of_/7/b0z.e-
| Counterclaimant(s) Claimant No. KE Y74 GLE O22 LS,
(] Cross-Claimant{s) at Maine Superior Court at_ Zos Newberg S¢ Court House

 

Is Claimant a prisoner in a local, state, or federal facility? Cl Yes No fo cuted 7 Wha
Name (first, middle initial, last): Shannon LU OOCE.

Malling address (include county): So /Y Easteield fic , CAPC Fir za sef: 4, (Maire

i [Agana otto 7 J

Telephone: W/aA_,

 

 

 

 

 

 

Email: , a, la
Name (first, middle initial, last): ci
Mailing address (include county): o
Telephone: —
Email: “

 

(b) Representative for the Claimant(s)
If there are multiple representatives, indicate the lead representative. /f all representatives do not represent all

Claimants, specify whichClaimant(s) the listed representative(s) represents.

Name and bar number: not (“prose”), not re-presented, i/wé stand on oe own as marf{wolman (sul juris)
Firm name: I/we #Fbresent a at but not in Maine Superior Court
Mailing Address: if, necessary for a man/[wo|man to be recognized before the Maine Superior Court

 

Telephone: “ lappeai as mati/[wo] |man under duress, aggrieved, wronged, harmed, Claimant(sf

Email: iP ro 7
~

a

 

 

Page 2 of 4
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 62 0f 63 PagelD#: 93

 

 

Name and bar number:

 

Firm name:

 

Mailing Address:

 

 

Telephone:

 

Email:

 

{c) Wrongdoer(s)

(“X” the box below to indicate the party type associated with the filing)
A Wrongdoer(s)

[_] Third-Party Wrongdoer(s)

[-] cntr -Claim Wrongdoer(s)

] Cross-Claim Wrongdoer(s) Sea. papers te
ls the Wrongdoer a prisoner in a local, state, or federal facility{_] Yes[_] No...
a at Taha | Sane Dees aren} AGad Man lWowen Peel.
Name (first, middle initial, last}:

af

 

Mailing address (include county):

 

 

Telephone: _
Email: =~
Cz Sod (anne
Name (first, middle GS lasth Re SI CGO DJ Cones a ‘ar les] Doman . ...
Mailing address (include county):

af

 

 

Telephone: _ 7
Email: _ ~

(d) Representative(s) for Wrongdoer(s)
If there are multiple representatives, indicate the lead. if all do not represent all Wrongdoers, specify which.

Name and bar number: this is a “Claim” by a pati/[wolman under common law, trial by jury
Firm name: this is nota civil “Complaint” under rules of [a] “Complaint”
Mailing Address:

 

 

 

Telephone: Summons Service reply and presence at later scheduled hearing/trial can
Email: _be by [a] mah/[wolman only with firsthand knowledge and

 

Name and bar number: capacity and competence to testify
Firm name:

 

Mailing Address:

 

 

Telephone:

 

Email:

 

 

Page 3 of 4

 

 
Case 2:21-cv-00220-JAW Document 6-1 Filed 08/13/21 Page 63 0f63 PagelD#: 94

 

 

 

(e) Peoples in interest

Name (first, middfe initial, last):
Mailing address (include county):

 

 

 

Telephone:
Email:

 

 

Name (first, middle initial, last):
Mailing address (include county):

 

 

 

Telephone:
Email:

 

 

(f) Representative(s)
if there are multiple representatives, indicate the lead representative. If ail do not represent all people in interest,
specify which.

Name and bar number:
Firm name:
Mailing Address:

 

 

 

 

Telephone:
Email:

 

 

Name and bar number:
Firm name:
Mailing Address:

 

 

 

 

Telephone:
Email:

 

 

Vu. RELATED CASE(S) IF ANY
Case name:
Docket Number:
Assigned Judge/Justice:

Date (mm/dd/yyyy): Yon [L021 > Minn: : SAaewaK,

Signature of Claimant or other

Mooke.: Shannor-K e se
Printed Name of Claimant or other :

 

 

 

 

 

Page 4 of 4

 
